Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA, *
`k
Plaintiff, *
v. * Civil Action Number: 19-1247
7'¢
GILBERTO PEREZ-MERCADO *
k
Defendant. *
COMPLAINT_

The United States of America brings this action to recover an administrative fine that has
become final, and respectfully states the following:
JURISDICTION AND VENUE
l. This is a civil action to recover a civil fine assessed by the United States of America,
through the United States Customs and Border Protection (i‘CBP”), Department of Homeland
Security, in the amount of ONE HUNDRED FIFTY THOUSAND SEVEN HUNDRED
THIRTEEN and 05/ 100 DOLLARS ($150,713.05), issued under authority of Section 10 of the
Anticounterfeiting Consumer Protection Act, as amended, 19 U.S.C. § 1526(f).
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345 and
1355 . `
3. Venue is proper pursuant to 28 U.S.C. § 1395 in that the action accrued in this judicial
district and the defendant is believed to be a resident and domiciliary of this district.
THE DEFENDANT
4. The defendant is Gilberto Perez-Mercado, a resident of the Municipality of Corozal,
Puerto Rico. Based on information and belief, the defendant resides at Carretera (Street) 800,

Km. 2.2, Barrio Palmarito in Corozal, Puerto Rico. Documentary evidence reflects that the

 

Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 2 of 7

defendant manages a business named DM Perez Distributors Inc., which sells jewelry and other
items.1

FEDERAL STATUTORY AND REGULATORY AUTHORITY
5. A “trademark” is defined as “any word, name, symbol, or device, or any combination
thereof - (1) used by a person, or (2) Which a person has a bonafide intention to use in
commerce and applies to register on the principal register established by this chapter, to identify

and distinguish his or her goods, including a unique product,_ from those manufactured or sold by

others and to indicate the source of the goods, even if that source is unknown. . . .” 15 U.S.C. §
1 127.
6. The term “mar ” includes “any trademark, service mark, collective mark, or certification

mark.” 15 U.S.C. § 1127.
7. A “counterfeit trademar ” is a “spurious mark which is identical with, or substantially
indistinguishable from, a registered mark.” 15 U.S.C. § 1127.
8. The Anticounterfeiting Consumer Protection Act (ACPA), Pub.L.104-153, 110 Stat.
1388, signed into law on July 2, 1996, provides protection to registered trademark holders by
directing the seizure and forfeiture of counterfeit trademark merchandise imported into the
United States and the issuance of civil penalties against violating importers The Act (codified at
at 19 U.S.C. § 1526) provides the following:
(a) Importation prohibited EXcept as provided in subsection (d) of this section
[addressing a personal use exemption], it shall be unlawful to import into the United States
any merchandise of a foreign manufacture if such merchandise, or the label, sign, print,
package, Wrapper, or receptacle, bears a trademark owned by‘ a citizen of, or by a

corporation or association created or organized within, the United States, and registered in
the Patent and Trademark Office by a person domiciled in the United States... and if a

 

1 The CBP’s Tactical Analytical Unit (“TAU”) also found that the company’s registered agent appears to be Crucita
Mercado, which is the defendant’s mother, and is the person that appears to have signed the return receipts of CBP’s
demand letters. Additionally, the TAU discovered that the defendant used his then twelve (12) years old son’s name
on the airway bill and commercial invoice linked to the package containing the counterfeit goods.

2

 

Case'3:19-cv-01247 Documentl Filed 03/19/19 PageSof?

copy of the certificate of registration of such trademark is filed with the Secretary of the
Treasury [CBP]. .. unless written consent of the owner of such trademark is produced at

the time of making entry

(e) Merchandise bearing a counterfeit mark; seizure and forfeiture; disposition of
seized goods. Any such merchandise bearing a counterfeit mark (within the meaning of
section 1127 of title 15 [defining “mark” to include a trademark]) imported into the United
States in violation of the provisions of section 1124 of title 15 , shall be Seized and, in the
absence of written consent of the trademark owner, forfeited for violations of the customs
laws. Upon seizure of such merchandise, the Secretary shall notify the owner of the
trademark, and shall, after forfeiture, destroy the merchandise

19 U.S.C. § 1526. See also 19 C.F.R. §§ 133.21-133.26 (regulations implementing statutory
seizure and forfeiture provisions).

9. Civil penalties for the infringement of trademark laws are imposed under 19 U.S.C. §
l 5 26(f):

(1) Any person who directs, assists financially or otherwise, or aids and abets the
importation of merchandise for sale or public distribution that is seized under
subsection (c) shall be the subject of a civil fine.

(2) For the first such seizure, the fine shall not be more than the value that the
merchandise would have had if it were genuine, according to the manufacturer’s
suggested retail price, determined under regulations promulgated by the Secretary.

(3) For the second seizure and thereafter, the fine shall not be more than twice the value
that the merchandise would have had it been determined to be genuine, as determine
under the regulations promulgated by the Secretary.

10. By regulation, the CBP has set the penalty for a first violation at no more than the
domestic value of the merchandise as if it had been genuine, based on the Manufacturer’s
Suggested Retail Price (“MSRP”). Accordingly, any trademark infringement action may be

brought in the appropriate United States District Court to enjoin and seek damages against

persons engaged in counterfeiting merchandise The imposition of a fine is within the discretion

 

Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 4 of 7

of the CBP, and is in addition to any other civil, criminal or other remedy authorized by law. 19
U.S.C. § 1526(f)(4).

FACTS IN SUPPORT OF THE IMPOSITION OF A CIVIL FINE
11. On February 8, 2016, while performing IPR operation of mail shipments at the DHL
Cargo warehouse at the Luis Mufloz Marin lnternational Airport in Puerto Rico, CBP officers
inspected and detained a DH"ll package with Airway Bill # 6072889071 for suspicion of
importing counterfeit merchandise Exhibit A, DHL Airway Bill, Commercial Invoice, CBP
Form 6051D. The DHL package was addressed to the defendant’s minor son at an address in
the Municipality of Naranjito, Puerto Rico. The sender shipped the package from Hong Kong,
China. lnside the package, a commercial invoice Wasfound identifying the receiver as the
defendant’s minor son, specifying the quantity of 246 goods with China as the country of origin,
and a total declared value of $191.00.
12. Upon further inspection of the merchandise, CBP discovered a total of 139 assorted
pieces of Tiffany & Co. jewelry, 49 assorted pieces of Cartier jewelry, 5 assorted pieces of
Michael Kors jewelry, 6 pieces of Tous jewelry, and 4 Harley Davidson bracelets. These
trademarks are protected by Customs Recordation number TMK 05 -00664, Tl\/IK 12-00875,
TMK 13-00267, TMK 04-00246, TMK 07~01247, TMK 14-00950 and U.S. Patent and
Trademark Office (USPTO) Registration Numbers: 1669365, 1660539, 4052748, 2323330 and
3776794. Exhibit B, IPRIS Printout.
13. CBP determined the merchandise was counterfeit, due to the low quality of the products,
the packaging method, and the delivery procedures used, which is not common for original

merchandise EXhibit C, SEACATS Incident Report and Photo. CBP’s Import Specialist

 

Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 5 of 7

determined that the MSRP of all the goods that were counterfeited totaled a value of
$150,713.05. EXhibit D, Appraisal.

14`. On March 29, 2016, the CBP Fines, Penalties & Forfeitures Office (“FP&F”) issued a
Notice of Seizure to the defendant’s son.2 EXh_ibit E, Notice of Seizure The Notice of Seizure
described the merchandise as “bearing a counterfeit trademark that is both registered with the
Patent and Trademark Office (PTO) and recorded with Customs and Border Protection. The
property contains markings Which are substantially indistinguishable from and , therefore, bear a
counterfeit design/word/mark as indicated above” and as a result, the merchandise was seized
and was subject to forfeiture under 19 U.S.C. § 1526(e). The Notice of Seizure notified the
ydefendant’s minor son of the right to file a petition to seek remission of the forfeiture within
thirty (3 0) days of the notice CBP did not receive any documents in response to the Notice of
Seizure Thus, on April 19, 2017, CBP forfeited the merchandise Exhibit F, Declaration of
Administrative Forfeiture.

15 . On November 17, 2017, CBP issued the defendant a CBP Form 5955A, Notice of Penalty
or Liquidated Damages Incurred and Demand for Payment, in the amount of $150,713.05.
Exhibit G, Notice of Penalty. The amount of the civil penalty took into consideration the
appraised value of the merchandise and the fact that it was a first time seizure under 19 U.S.C. §
1526. The CBP form that was issued asserted that the property bore counterfeit versions of U.S.
registered trademarks in violation of 19 U.S.C. § 1526(f). Consistent with the statute, the
amount of the civil penalty was assessed at the value of the merchandise as if it were genuine

according to the MSRP.

 

2 On October 26, 2016, a subsequent Notice of Seizure was sent to the defendant’s mailing address at HCO6 BoX
14811, Corozal, Puerto Rico 00783, an address the CBP’s TAU found as part of its research The CBP also used
this same address to mail its multiple demand letters. The letters were accepted and received at this address.

5

 

Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 6 of 7

16. The defendant failed to respond to the Notice of Penalty. Therefore, FP&F sent to the
defendant three bills on February 3, 2018, February 17, 2018, and March 3, 2018. Exhibit H,
FP&F Demand Letters. The defendant neither responded to the demand letters nor paid the
penalty.
17 . Subsequently, the CBP’s Office of Chief Counsel submitted two (2) additional demand
letters to the defendant The defendant did not provide a response or payment as requested in the
letters. EXhibit I, Assistant Chief Counsel Demand Letters and Violator Response.
CIVIL PENALTY FOR VIOLATION OF 19 U.S.C. § 1526

18. The allegations of paragraphs 1-17 are fully incorporated herein.
19. Because of the above referenced violation of the Anticounterfeiting Consumer Protection
Act (ACPA) and the resulting civil monetary penalty, the defendant is indebted to the United
States in the amount of $150,713.05 .
20. The United States has made demand upon the defendant for payment, but the defendant
has failed to pay the civil monetary penalty.
21. Accordingly, the United States is entitled to a judgment against the defendant in the
amount of $150,713.05, plus applicable interest and costs.

WHEREFORE, the United States requests judgment against the defendant, Gilberto
Perez-Mercado, in the amount of $150,713.05, together with applicable interest and costs

incurred herein, and any other relief the Court may deem just and proper.

 

Case 3:19-cv-01247 Document 1 Filed 03/19/19 Page 7 of 7

Respectfully Submitted,

ROSA E. VELEZ-RODRiGUEZ
UNITED STATES ATTORNEY

/s Jorge L. Matos

Jorge L. Matos

Assistant U.S. Attomey
Civil Division

USDC No. G01307

Torre Chardon, Room 1201
350 Carlos Chardon Avenue
San Juan, PR 00918
787-766-5656
787-766-6219 (Fax)

E-mail: Jorge.L.l\/latos2 @usdoj . gov

 

Case 3:19-cv-01247 Document 1-1 Filed 03/19/19 Page 1 of 2

Attachment 1:

 

Js 44 (R@v. 02/19)

Case 3:19-cv-012HI`RRCMWR181EIW,P3/19/19 Page 2 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This forrn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
uNlTED sTATEs o1= AMERch

(b) County of Residence of First Listed Plaintiff
(EXCEPTIN U.S. PLAINTIFF CASES)

(C) AttorneysS (Fi)mName, Add)',ess and Te[ephzme Numbe))
Jorge L. i\/iato

U.S. Attomey's Offlce, 350 Chardon Ave, Suite 1201
Hato Rey, PR 00918 Tei; (787) 766-5656

DEFENDANTS
Gilberto Perez-i\/iercado
County of Residence of First Listed Defendant

NOTE:
THE TRACT OF LAND lNVOLVED.

Attorneys (IfKnown)

 

Corozai, PR

(1N U.S. PLAINTIFF CAsEs ONLY)
JN LAND coNDEMNATIoN cAsEs, USE THE LocATloN or

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSH[P OF PR]NCIPAL PARTIES (Place an "X" in One BoxforP/ainti]jf

and One Box for Defendant)

 

 

 

 

 

 

 

 

5 1 U.S. Government 5 3 Federal Question PTF DEF PTF DEF
Plainiiff (U.S. GovemmenlNo! aParly) Citizen of This State 5 1 5 1 Incorporated or Principal Place 5 4 5 4
of Business ln This State
5 2 U.S. Government 5 4 Diversity Citizen of Another State 5 2 5 2 Incorporated and Principal Place 5 5 5 5
Defendant (Indicate Citizens/n'p ofParties in Iz‘em III) of Business ln Another State
Citizen or Subject of a 5 3 5 3 Foreign Nation 5 6 5 6
Foreign Country
.NATURE OF SUI__T (P/ace an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
IIV ` CONTRACT ~ TORTS FORI< 1111 URE/PENALTY BANKRUPTCY OTHER STATUTES ~ l
5 110 Insurance PERSONAL INJURY PERSONAL lNJURY 5 625 Drug Related Seizure 5 422 Appeal 28 USC 158 5 375 False Ciaims Act
5 120 Marine 5 310 Airplane 5 365 Persona1 lnjury - ofProperty 21 USC 881 5 423 Withdrawal 5 376 Qui Tam (31 USC
5 130 Miller Act 5 315 Airplane Product Product Liability 5 690 Other 28 USC 157 3729(a))
5 140 Negotiable instrument Liability 5 367 Health Care/ 5 400 State Reapportionment
5 150 Recovery of Overpaymeut 5 320 Assauit, Libel & Pharmaceutical PROPERTY RIGHTS 5 410 Antiu’ust
& Enforcernent of Judgment Slander Personal Injury 5 820 Copyrights 5 430 Banks and Banking
5 151 Medicare Act 5 330 Federal Employers’ Product Liability 5 830 Patent 5 450 Commerce
5 152 Recovery of Defauited Liability 5 368 Asbestos Personal 5 835 Patent - Abbreviated 5 460 Deportation
Student Loans 5 340 Marine lnjury Product New Drug Application 5 470 Racketeer Influeneed and
(Excludes Veterans) 5 345 Marine Product Liability 5 840 Trademark Corrupt Organizations
5 153 Recovery of Overpaynient Liability PERSONAL PROPERTY ~ LABOR SOCIAL SECURITY 5 480 Consumer Cred.it .
of Veteran’s Benefits 5 350 Motor Vehicle 5 370 Other Fraud 5 710 Fair Labor Standards 5 861 HIA (1395ff) 5 485 Telephone Consumer
5 160 Stockholders’ Suits 5 355 Motor Vehicle 5 371 Truth in Lending Act 5 862 Black Luug (923) Protection Act
5 190 Other Contract Product Liability 5 380 Other Personal 5 720 Labor/Management 5 863 DIWC/DIWW (405(g)) 5 490 Cable/Sat TV
5 195 Contract Product Liability 5 360 Other Personal Property Damage Relations 5 864 SS]D Title XVI 5 850 Securities/Cornmodities/
5 196 Franchise lnjury 5 385 Property Damage 5 740 Railway Labor Act 5 865 RSI (405(g)) Exchange
‘ 5 362 Personai Injury - Product Liability 5 751 Farnjiy and Medical 5 890 Other Statutory Actions
Medicai Ma]practice Leave Act 5 891 Agricu]turai Acts
i_' REAL PROPERTY L; CIVIL RIGH'I'S` PRISONER PETITIONS 5 790 Other Labor Litigation FEDERAL TAX SUITS 5 893 Enviromnental Matters

 

5 210 Land Condemnation

5 220 Foreclosure

5 230 Rent Lease & Ejectment
5 240 Toits to Land

5 440 Other Civil Rights
5 441 Voting

5 442 Employment

5 443 Housing/

Habeas Corpus:
5 463 A]ien Detainee
5 510 Motions to Vacate
Sentence

5 245 Tort Product Liability Accommodations 5 530 General
5 290 A11 Other Real Propexty 5 445 Amer. w/Disabilities - 5 535 Deat.h Penalty
Employment Other:
5 446 A_mer. w/Disabilities - 5 540 Mandamus & Other
Other 5 550 Civil Rights

5 555 Prison Condition

5 560 Civil Detainee -
Conditions of
Confinement

5 448 Education

 

 

5 791 Employee Retirement 5 870 Taxes (U.S. Plaintiff

Income Security Act or Defendant)
5 871 IRS_Third Party
26 USC 7609
IMMIGRATION

 

 

5 462 Naturalization Application
5 465 Other Immigration l
Actions

 

5 895 Freedom of lnformation
Act

5 896 Arbitration

5 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

5 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box 0)11)')

51 Original 5 2 Removed from
Proceeding State Court

5 3 Remanded from
Appellate Court

VI. CAUSE OF ACTION

Brief description of cause;

 

5 4 Reinstated or
Reopened

g 5 Transferred from
Another District
(Specl'f)')

Cite the U. S. Civil Statute under which y_ou are filing (Do not citejurisdictional statutes unless diversir;y):
Section 10 of the Anticounterfeiting Consumer Protection Act, 19 USC Section 1526(1)

Civil action to recover CBP administrative f ne that has become final

5 6 Multidistrict
Litigation-
Transfer

5 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTED lN 5 CHECK lF THIs ls A CLAss ACTION DEMAND $ CHECK YES duly if derrldrld€d in COmplainfr

COMPLAINT: UNDER RULE 23, F-R.Cv.P. 150,713.05 JURY DEMAND= 1:1 Yes )SN<)
vIII. RELATED CASE(S) S

' t t' :

IF ANY ( ge ms me mm) JUDGE DoCKET NUMBER

DATE SIGNAT OF ATTORNEY 0 RECORD
z
03/19/2019 wi ai/%‘F*"…“~
FOR OFFICE USE ONLY ‘
RECEIPT # AMOUNT APPL\éi]G IFP JUDGE MAG. JUDGE

 

 

Case 3:19-cv-01247 Document 1-2 Filed 03/19/19 Page 1 of 2

Attach`rnent 2:

 

Case 3:19-cv-01247 Document 1-2 Filed 03/19/19 Page 2 of 2

. UNITED STATES DISTRICT COURT
DISTRICT QF PUERTO `RICO

CATEGORY SHEET

 

You must accompany your complaint With this Category Sheet, and the Civil Cover Sheet (JS-44).

 

 

Attorney Name (Last, First, MI): lMatos, Jorge L.

UsDC-PR BarNumber: G/ o 13 517

 

 

 

 

Email Address: lJ orge.L.MatosZ@usdoj. gov
1. Title (caption) of the Case (provide only the names of the first party on each side):
Plaintiff: United States of America
Defendant: Gilberto Perez-Mercado

 

2, lndicate the category to which this case belongs:
|Y ordinary Civil case '
[” Social Security
ii Banking

l"`"r Injunction

3. lndicate the title and number of related cases (if any).

4. Has a prior action between the same parties and based on the same claim ever been filed before this Court‘?

|“' Yes
IY No

5. ls this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

i_ Yes
[`>`<= No

6. Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

i_ Yes
[>? No

Date Submitted: |3/19/1 9

rev. Dec. 2009

 

l PrintForrn g l ResetForm a

 

Case 3:19-cv-01247 Document 1-3 Filed 03/19/19 Page 1 of 3

Exhibit A:

 

Case 3:19-cv-01247 Document 1-3 Filed 03/19/19 b Page 2 013

i

 
    

     
   
   
   
 
  

,, 'j*"‘}l("'22
1 1
i
f
~l'
‘ ;, `~_§ : ":
l . - »2. .
EXPR ss aestowrsr .ead§§§§d§§a:
2 1111 Ji_n_;i;a:_`_“ 2 57 ii - nv sam ear
man '111-1 am mo P-`ii/:»:'nnr esioiesvg
EQSTERN TIME '

ann owns norm
l§` RTO. FLS Rii\l TO HKG FUll !i|§t'ii }I'S!`»i
110/15 KQNG `

..;, anne KoNG

:_51_1~_'0, 1111 mann rata/1111 taxes 1115
g any penn ran/1111

HKG
" Pi=zs]§x'ssr"?§
sons 1111 5 if 1

.'l

         
   

221111.111111111 ~
<quncx 1

bn~sJuman

“T{¢'r-m 2271;; 22 2 i

7

hamm if
1

 

  

shipmi 111911:5 _5@1(§`2`1=`11¢%;
aaa 2115»112-11 111

l

 

1 1

z emma same or snntrssj'srrn' 111111511 1111111§ 1 1111-
MRYBILL 6@72885071

ii 2` 2
iii i

'{‘<21.)1=12@12)715+43@9&)13¢1_

1 ` 1 ill 3

q _ z . ~.r
5

 

 

 

 

 

 

    

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

»<’» , 1111111 11111111;21_1

~._,

    

83'18 '

1159 107 /Szé,

anna 2

ii 101 1121 8~ 11‘1"11 Viii£

 

 

?”1

Case 3:19-0\/,-01247 Document 1-3 Filed 03/19/19 Page 3 013

`\

\

f

 

 

\

COMMERCIAL lNVOICE

H:|ki€§

 

CONSIGNEE`S COMP ANY NAME AND ADDRESS

 

amant

 

INTERANTIONAL AlR WAYBILL NO.

30267672

PR, Puerlo Rico '

11€11=41111%/1&11:: can 152 Km 13.3 Bo. cedw Amva N'manjho,

 

SHIPPER / ~ EXPORTER:YUANXIN

 

 

 

 

 

 

 

 

 

 

A1TN: Gian AIbertoPerezl M_ail Boxes Pius

 

 

 

 

 

 

 

 

 

 

 

 

 

mrs or axPon'rATlon 355

iii Ll l:i M: 2016"1~31

ORIGIN

leziirt: P.R.c 4=§

' NO..OF _. ..- .- DBSCRIPTION QF GOODS __ 2 PCS UN|_T VALUE ___TOTAL VQ.U_E _ _

PKG(S) 1181 1&®111’11£ Bdit GJSD)’WF (vSD)Bw
1 Stainless steel bracelet 80 US$1.00 US$BU. 00
1 Stainless steel Earrings 6 US$6.00 US$S. 00
l Stainless steel ring 110 US$O. 50 US355.00
1 Stainless steel jenelry set 6 2 US$G. 00 US$S. 00 .
l Stainless steel necklace . 44 US$I.OO US$44. 00

TOTAL: 1153191. 00

 

 

ll -Ul 111 8" iiVii 910Z

Nz§”lo&i:ug;'l$

511101‘§{""5.`.1'!0

Case 3:19-cv-01247 Document 1-4 Filed 03/19/19 Page 1 of 8

EXhibit B:

 

Case 3:19-cv-01247 Document 1-4 Filed 03/19/19 Page 2 of 8

§

(R‘ ` h Page l of 2.

\.

Effect|ve Date: 22812012
CBP Reeordatlon Exp!rat!on Date:
. 3I24!2022
USPTO Reg|stratlon Explratlon Date:
12l2412021
Gray Market importations

Res¢rlcted: rio

Trademark
Customs Recorclation Number: TMK 05»00664 lms mem
g|é§g£:tent and Trademark Office Regfstratlon Number:

'l'it!e T& CO. .
B provides IPR Pro‘;sct¥on For a now z
manner 10014..ALL1'YPEs oF JEWELRY c p m F° "'°
mae QF on m PART oF,
PREc¢ous MErALs ANo/oR warn -
PREccous oR sema-pneclous

 

 

 

    

STONES Cauntrles cf manufacture
Aus'chA, BELeluM ol-uNA czEcH REPuéuc.
Des¢rlp¢f°n WORD MARK. T & co. ENeLANo, FRANCE. GERMANV, HuNGARv
sum FRoss zELN\ci< LEHRMAN a zRELANn, rrALY. JAPAN. MAuRl'Tus, FoR'mGAL.
z\ssu Pu.=.a'ro Rcco, sLovENlA sourH AFR¢cA,
Owner Name npme (NJ) LLC’ SFA|N, SWEDEN, SWIT;ZERLAND, THA|LAND
comer - E AFoLzoN, ESQ.
_ Name ,"~*'»::.-' newman
amc s R. L. A.n<A KRls':FALY. ALATRON,
phone ALEssANn'Ro sAR'rol~.'l ANTch nlm\
Numbe, MARcHlslo sPA. ANo'»'RA. AREMo L'ro., ARYE
F PELLEmER\ s. R. L AW\NT amos ~
‘”‘ oPTrcs/Luxo'rr¢cA, BsLF¢oRE scusEPPE.
small aoRoA\.o pmHecRo. cALEGARo. cAPAF ch

Admss ` "‘ ' ' cAF`E coaRA, ceccH:\lATo s R. L.. cean
wEAvE cHlNA, cHu. c'-;u's JAoE cou.e sRL,
coLPo. ths'roFoL FRERES. GEoRLANo
aEleuM, FALclA\ RoeeRTo. F&rJewELRY c..
LTo. EsTE cERAMlc 'zPoRcELLANE sRL AK'A

 

 

P-

§§m -~ G ..G `FAozGA‘n. EMlL K.' us, EMcL aRosT, eLos
¢;1:.<§ § Aer. EFFEB¢ sRL NAr-Lss. D'oR JoxeRs, sA..
@Mu. ~ z oxPLdmAT-Heur \NNovATlvE BuRoPRoouK‘r'E
>-'Br-=? "= GMBH neAKlN AND FRANcls L'ro.. DAus swan
33qu w a co.. KG oARTcNeToN a RoYAL aRlERLv
;».,g; 52 » chsTAL cHNn.L 0RFEBRES Leu LocA'rl sRL.
§qu §§ LE TALLEc, LART:G!ANABQTTON» KuwAYAM/\
';;-;gv>m == coRP,, KR¢'sTALL_sLAsFAeRlK means GMBH.

o§ :__s; tzAwA pleMENT co.. n elolsu.o 01 FlRENzE

m ~ sRL las rNTERNA'néNAL su\.uon mo METAL

BROKERS CO. LTD. HERMEPIEL, GUANT|
G!GL|O FLORENTINO SRL. GlOVANN| DAEMS.
NANCY LOPEZ. |NC., NAlPES HERACL|O
FCURNlER S. A., MOSER COMPANY, M|RAR|
JAPAN CO., LTD.. MESSER| SRL, MANTERO SETS
SPA, LOMBARO| SRL, UMBERT| EVOLUT|ON
GRCUF LlLY CREAT|ON LTD., PESAVENTO
PASCIA SRL. PAMPALON|, ORREFORS KOST
BODA AB, OLN|ETTO SPA. OBI SPA. NUOVA CEV.
ARL. NOR'|TAKE CO., lNC., HlKK|DEMONO,
NOR|TAKE CQ., lNC., NZKKO CERAM|CS
NEWF|ELD PEN FACTO,RY, NEWF|ELD

¢

 

https://ipris.cbp.gov/index.asp?a=detail&page==l&ac\ion=print&searchArg=tii¥any+%Z€+c... 2/9/2016

 

Case 3:19-0\(;01247 Document 1-4 Filed 03/19/19 Page 3 of 8

\

ln‘;;;li@ctual .Pl‘o_periy Righi‘s~ (U§\search ~ cbp.g_o\!

 

\

, 4 Page` i 0§`2

`_`\

mistng

ga v 1 A@g' ;g;' 1 gg§;;zT } §§
EBO zilgl lD HANUAI$ l
§ERVI(_F R E;T§

Search i ALL H | Tme ll Produ¢:t ll Descn'p:ion ll owner j [comacc‘riame H'Firm Namei | l Récordauon No. |{ Agency Reglsxrauon_wo.}
Fiiier FShowAli j| f Trademarks ]| Copyrighisj l Tradenames l Exciusion Orders j] § E'.<‘ciudc; Expired jfinciude Expired }

Traciemark
Customs Recorciation Number: TJYIK '§2-06875

U.S. Patent and Trademark Oche Registration Number: 1660539

Effective Date: 8113[20’12

OBF Recordaiion Expira!.ion Date: 11‘§$!20.22
USPTG Regisiration Expiraiion Date:
18/1512021

Gray N!arkel Importat|ons Restricted: NG

 

 

T¥!Ie HARLEY»DAVIDSON iwéTOR CYCLES AND
SH{ELD DESIGN `
IC OOB. : KNl\/ES; NAMELY, BUCK KN|VES,

Product
. SPORTING ANDHUNT|NG KN|VES, FOLD§NG

POCKET KN!VES, KNiFE CASES THEREFOR,
AND TOOLK|TS COMPR|S!NG WRENCHES
AND PL|ERS.

iC 009. : SUNGLASS'ES, AND MOTC)RCYCLE
PARTS; NAMELY. GAUGES, [ |GNiTiON
'MODULES, WlRiNG TURNS{GNALS, ]
BA?TER!ES, CRUlSE CONTROLS {, AND
VACUUM SW!TCHES ]. '

nc gm ; FLASHUGHTS,

|C 012_ ; MOTORCYCLES ANDMOTORC‘{CLE
PARTS; NAMELY, [ HORNS, ]AIR CLEANERS,
DRIVE BELTS, BELTGUARDS, BRAKESl
[BRAKE CALIPERS, BRAKE CONTROLS, CAM
GEARS,] CHA|NS, [CHOKES_ DR|VE TRA|NS, ]
CLUTCHES [AND CLUTCH CONTROLS ],
[CONNEC'FINGRODS, ROCKER ARM
COVERS, ] CRANKCASES, ENG|NE ~
CYL¥NDERS, [EXHAUSTSYSTEM PARTS, }
FENDERS AND FENDER SUPPORTS,
.[FLYWHEELS, ] FOOTBOARDS, FORKS\

[ FORK RGCKERS. FRAME PARTS_ ] FUEL
TANKS, LEG GUARDS, [GEARSH!FTERS, ]
HANDLESARS, CYLINDER HEADS, M\RRORS.
OfL F|LTERS, O|L PUMPS.[ OlL TANKS, PUSH
RODS, ROCKER ARMS. ] SEATS. SHOCK
ABSORBERS, BACKRESTS, [STAB[L|ZER
LiNKS, TAPPETS, THROTTLE CONTROLS,
VAL\/ES, ]WHEELS, AND WINDSHIELDS.

10 014, ; ANKLE BRACELEYS, BRAcELETS.
EARRiNGs. NECKLACES, RlNGs, TIE TAci<s.
v\/ATCH BANDS, wATcHEs, WALLCLOCKS.
oRNAMENTAL LAPEL mms 1_. AND sT)cK
Pms 3.

fC 016. t BOOKS ABOUT MOTORCYGLES,
CALENDARS, DECALS, PENS. PHOTO
ALBUMS` POSTERS, AND REiviG\/ABLE
TA`|'I'OOS.

10 ma ; HOLDERS ‘FGR cANs m
THENATuRE oF A RuBBER cYL)NDER.
>DuFFLE BAGS, GARMENT BAGS, [ KEY

 

i11111§://ixwri,q.c:iwn.gov/indez<,nsn?.'aciinn=r¥ei;zii&iri='i 1 (ng SX'.,QP.nmhAru=imriev+rinviriqnn&n

CBP Provides IPR protection i‘-‘or The Foiiowing:.

 

 

1.

Countries of manufacture

United Siaies, China. Niexico, Thaiiand

Licensee(s)
The list of authorized entities is iengihy and fluid Piease

coniact H-D Michigan, LLC for a complete and current Iisi.

DES!GN PLUS WORDS, LE`?TERS, AND/‘OR NUMBERS » NO
CLA!M |S N\ADE TO THE EXCLUS|VE RIGHT TO USE
"MOTORCYCLES" APART FROM THE MARK AS SHOWN.

Additiorial Information

 

 

 

51/?(\/701{1'

Case 3:19-cv-,01247 Document 1-4 Filed 03/19/19 Page 4 of 8

\

\

‘. :. Int,eliectuai Property`Rights (IP}?~\ search a cbp.gov ‘ f. b Page 2 of 2

\

cAsEs, 1l_<Ev FoBs, { DENcM PuRsEs, 1
suchAsEs, AND WALLETS.

10 020. : WALL MIRRORS mo wALL
PLAQuEs. l

lC 021. 2 [PEWTERDECANTERS,] DR!NK|NG
GLASSES. MUGS, [‘PEWI'ER DRINK|NG
STE|NS, SHAV|NG BRUSHES, SHAV¥NG
MUGS, ] AND CAN HOLDERS |N THE NATURE
OF AN |NSULATED RUBBER CYLiNDER.

lC 024. :TOWELS.

IC 025. : BELTS, [ DECORAT|VE BOOT
STRAPS, LEATHER BANDANAS, BOOT TiPS,']
CHAPS. [COVERALLS, ] DENiM
PANTS,G!_OVES, [ HALTER TOPS,] HATS.
CAFS, [HEEL GUARDS, HEEL SPURS, ]
JACKETS, NECKTIES, f NIGI'FF‘GOWNS.}
NlGHT SHlRTS, PANTS, RA|N SUITS, SHIRTS,
SOCKSl [ SOLE PLATES, ] SUSPENDERSl
SWEATERS, SWEATS|'!|RTSl TANKTOPS,
ATHLETiC SHOES, SHOES. BOOTS,
T»SH|RTS, UNDERWEAR. VESTS, AND
WR|STBANDS.

lc 026. z BELT eucKLEs NoT MADE o_l=
PRr-:clous MErAL, aooT cHAle. ANo
EMaRmDEREo PA'rcHEs FoR cLoTHlNG.

|C 027. ‘.AUTOMOB|LE FLOOR MATS.

10 028. : ‘rov TRucKs.

|C 034. : UGHTER HOLDERS, [ASHTRAYS,]
C|GARE'ITE CASES. LlGHTER CASES,
LiGHTERS, [ SNUFF CAN HOLDERS, ] ALL OF
THE FOREGO|NG NOT BEING MADE OF
PREC|OUS METAL [, AND CIGARETFES ].
Descripfioll WORD MARK. HARLEY-DAV¥DSON NIOTOR
CYCLES AND DES|GN; SH|ELD W|TH THE
WORDS "HARLEY-DAV|DSON MOTOR
CYCLES" SUPER|MPOSED (DES|GN 4).

Firm YES

Owner Name I-i-D MlCHiGAN. LLC
Contaot LiND_A BAN
Name .' ' 3"

   
 

Phone
Numher

Fax

Ema|l
Adclress

 

 

 

 

httns://inris.cbn.env/index.asn?actic_m=detail&id=i l0885&seaxchAre=harlev+davidson&r)... 3/i 0/2016

Case 3:19-cv-01247 Document 1-4 Filed 03/19/19 Page 5 of 8

1
'\

1115/2019 lnieiieciuai Property Rights (iPRiS) lnbemai search - cbp.gov

usi_o_ms and Eiorder Pro_i_ection

l`|£l..’_'l

   

 

 

memo von

‘ ":m|$?»_. ‘ "

Produc::
ic 014. : Jmiry.

 

mm’wbas-wamm

Dl!¢ldlmer:
m _

Flrm:
MICRAEL KDP&, i..L.C.

owners
mlm,u..£.

JENRAQ£RUS
DFRECNRCFBRANDFRWON,THEAMER!C\S
N!G'MSLXDRSU£¢U Wos‘"lnd SM

 

carm¢umnmwmmmmmg ' _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. W_Z.FDF 257,,,’!.?0F . KlWJ.PDP
mm annum `
mm item lam .
ammefl) 1
kufmm Fu Yso new Fo:tory (Km \'ucn), ch!ne. Nmufmmcr; Qingdco wmth mt ams, chinu,

Feosil, !nc..‘iw, U$A, licensee; mail Ce nd (oaqiee), China, Hammcw'mr; Fm’ W», !iong KM§'
Man\duwrar; Svphimmdngm Mnmu!mery (Karn Hino), minu, Hmdadum;, Vnumm Avant-Ge:de Sdn Bhd(\h`\iim- -Ha!nys!e). Ha!oyda, Umm;km Ameunad wm FIE LTD (Vn¥nm\- sing sporo&
Sin§apom, mm LLCBNS mdo(iihu<no), Uvainc, license 010355 BNSG mm (i'uzuin), W,l.! NM¢BFDBS aris umw (Rusxio) end LLC BP&S ‘n'ode (i.fiu'uino), imma, uimsine, Bciorursta and zah‘\stnn,
uwnm,' home ICVE Di$ T|C. A.S., Wmoy, transco eu;E| made dc mem S,A. de C.V., Mwoo, vacancy Gibo So. $.P.A., Mliun. umwa H.C.T. m (Cmmoub Gmup), united mb Emimu, mm Eahmln,

, chon, , woman Midmei Kon (Swluc:vnd) Gmb H, A!hanio, mm, hamm Batarus, mm (Beigium, 1110 Nuhuioods end wmmbourp), Bomm end

1 nsn, mg l.evama, E p:. an oman
‘ namgm», emma, anna ma …amnés, mmc/pm men mo nean mm nnmd, mum,em my, smmmv, ém, umw hamm xmy, um, mwu\u, mcm, Muww, Mmaw, umw
- Pofmd, mci R¢autiic 01 Imiond. chubiico! Mawden!a, Roman!a, maxim Sorbia end newsome m,$bvnkia, siavcnlo,S , Swodu\, Swi\zerhnd `mrhoy, limine and ur\lwd Kh\sd°m, Umm; mm Kdl!
(UK) unum,uni mnd¢m,i.i mmi‘ildxeel Konlupan K.K., lapan, ucsnm; mdsaeiko rs (w() i.bniwdid Mong xong, mm, mem l.imn:ec; mcneal Km (i'fi¢) Umlwd. HN\E K°WI F=B!M\ih$\vm
. umw wchud Karn mm (Shonghei) company l.knmd,dr!na , umnsm; simons R:, Saumi<om , Komilm¢;£ Smes $podeilm,ine., Fdli!vpind, umw
mcmann ramon `

SVANDARDQMAEISIMARK -Tho name MlL'HAELmRS warnings man individual wmnmrwen!h ofreeurd,

 

hitps:I/Ipds.cbp.dhs.govl#lmODEfEIl?rBOGid=1119148\898th9xf=miehaei%20kors 111

Case 3:19-cv-01247 Document 1-4 Filed 03/19/19 Page 6 of 8

Trademayk Electronic Search Sy¢tem (TESS)

 

\ `\

Page 1 0f2

United States Patent and 'i'rademark Office

Homa [SZte Index§$earch f FAQ l Glossaryl Guldes|Contacts j eBuslness[eBiz alerts! News f Help

Trademarks .> Trademarl< Electronic Search System (TESS)

TESS was last updated on Mon Mar 21 03:21:40 EDT2016

_ l;_'~¢}‘ 'uélzn

Nc)iT usf ”~`)'~:e . 800 .' §>na:~.: ch

 

 

" '?`-? Pszczl: L§§i cid-bk L`xé{".

 

’ Fmgg Fo§v{q ~. lam:.`\ ul§ mcf SEH_R_CH 06

Bam.:,i ~

 

m Please logout When you are alone to release syste'm resources allocated for you

LisrAt:[:loR-torecord:l:] Re¢;grd 101 out of 164

 

.¢>.sslc,u§wtus »j

 

 

nga S‘.-'.‘"‘""S § ( Us_e the "Back" button of the internat Browser to

return to TESS)

Type'd

Goods and
Services
Mark Drawing
Code

Trademark
Search Facility
Classit"xcation
Code

Serlal Number
Fillng Date
Current Basis

original Filing
Basis

Published for
Oppositlon

Reglstratlon
Number

Reglstg'ation
Date
Owner

Assignmeni
Recorded

At'tomey` of .
Record

Priol‘ity Date

Prior
Reglstrations

Type of Nlark

httn://'rmsearch.us:ntn onv/hin/:=hnurl`lald‘?i;=rlnm%ctmp==¢l$?m-€nlrima ’) 1 m

Drawin.g

MK MlCHAEL KORS
lC 014. US 002 027 028 050. G 81 S: Watches. FlRST USE:20071025. FlRST USE lN
COMMERCE: 2007'| 025

(‘l) TYPED DRAWlNG

LETS»Z MK Two letters or combinations of multiples of two letters

78278276
July.24, 2003
1A

1A;1 B:440
November 9, 2004
353531 0

November 18 2008

(REG|STRANT) l\/lichael Kors, L L. C. LlMl`l'ED LlABlL|TY COMPAl\lY DELAWARE 11 West 42nd
Streel New \’ork NEW YORK 10036

ASSlGNMENT RECORDED

Nancy C. DiConza

January 27, 2003
1977507;2547039;AND OTHERS
TRADEMARK `

QI’T! l')(\1£$

 

Case 3:19-cv-01247 Document 1-4 Filed 03/19/19 Page 7 of 8

L

(`

Trademark

Customs Recordatlon Number: TMK 07-01247
U. S. Patent and Trademark office Reglstratlon Number:

C`_:v

Pagcl ofl

Effactlve Date: 5!21!2010 ,
CBP Recordatlon Exp¥mt!cn Date:
5!28!2020

USP‘I'O Reglstratlon Explratlon Date:
22812020

Gray Market Importatlons

Resf|’i¢%ted: N°

lms mmc-rmi

 

 

 

 

 

 

 

2323330
Tma . DESIGN QNLY (BEAR DES'GN) cBF P'rovldes !?R Protect!on For The Fol!owlngx
Fl'odlwf \C 014. PREC|OUS METALS AND
THE|R ALLQYS AND OBJECTS
MADE OR PLATED WITH
PREC|OUS METALS, NAMELY, .
RINGS BEING JEWELRY,
MEDALL\ONS, BROOCHES, 1.
NECKLACES, SHORT NECKLACES.
JEWELRY BRACELETS. Countr!es cf manufacture
F\GUR|NES. STATUETTES. HAT Chlna. Gennany, Hong Kcng, lnd!a. lta!y, Spaln,
PINS, ORNAMENTAL LAFEL F|NS. Turkey
JEWELRY LAFEL FlNS, TlE PINS.
EWE‘~E °S'“~*E …
J C '
' TOUS USA, INC. ~Subsldlary` TOUS MlAM|‘ LLC ~
§E§§,I§NES' WAT°HES AND subsuan JoYERaA 'rous s A. - subsidiary
Dascrlptlon BEAR 4DESIGN
F¥l’m COZEN O'C_ONNORI
REPRESENTAT|VE DESIGN ONLY
Ownar Name S. TOUS, S.L. _ »
come oAvu) suNsHm§ _ l “‘."""'°"“‘ "“°""°"°"
Name c .;'..;. , '
Phons
Number 253 _-gm
m § §§§.
small § Y”;;;<`/'
Address '° _~,~¢,?;m§;
- § §§g§
-¢GC"
§ $§5?°§
5 1“”53:
" §§
35 '“='z

[https://ipris.cbp.gov/index.asp?a=detail&page=Z&action=pxint&searchArg=tous&id=l03464 2/9/20]6

 

CaSe 3:19-0\(,=01247 Document 1-`4 Filed 03/19/,19 Page 8 of 8

\

llztellecillal P.'r<`f)perty 111 gifts (IP}?') search - cbp.gov
1

 

Page 1 of` l

DHS.guv

1~:§1,1» 1 13119111‘1 FR-:NT 1
1=on11g111)11A1\111/st 1
§§11\/1€5 REQLJE§T§

Search [ ALL 11 l Tit|e H Producl_ 1[ Description H Owner |['ConlactName ll Firm Name 1 l 1 Recordaiion No j Agency Registralion No. l

 

Filfer l ShowAlI 11 [Trademarks H Copyrigh!s 11Tradenan1e§]LExc!usion Or'ders ll 1 Excludc Expired H lnclude 5pr red l

Trademark
Gustoms Recordation Number: TMK 14~09950

U. 3 Patent and Trademark Office Registration Number:

Effective Date: 9/29/2014

CBP Recordatio`n Exp¥rat§on Date: 711 912020
USPTO Registraticn Expirat‘ron Date:
4119/2020

Gray Market importations Restricted: NO

 

3776794

 

DES|GN ONLY

JC 014. JEWELRY, NATVIELY, RING"S, _
BRACELETS, CHARMS\ EARR|NGS, MADE OF
P_BECIOUS ME_TALS. F|RST USE! 19701231.
F¥RST USE IN COMMERCE£ 19701231

The mark consists of a jewelry item with a series
of simulated heads of screws embedded around
the outside perimeter. The matter Shown by the
defied lines is not a part of'ihe mafk~and serves
only 10 show the position of the mark

Firm Fross 'Zelnick Lehrman 81 Zl`ssu. P.C.

Owrzer Name Cariier 1nternational N.V. LI|V||TED LlABILlTY
COMPANY NETHERU\N DS ANT|L
Scharlooweg 33 Curacao NETHERLANDS
ANT!L(LAST LISTED OWNER) CARTIER
INTERNATIONAL A.G. CORPORAT|ON
SW]TZERLAND H\NTERBERGSTRASSE 22,
POSTFACH 61 6312 STEIN

Lawrence E Apolzon _Esq

- Title
P.roduct

Des criptio n_

Contact
Name

    

Phone
Number

Fax

Emai¥
Address

 

cap provides mm mcmann For The Forlown}gr

 

,:§;,,...m

    

Countrles of manufacture
France, Switzer|and

Licensee(s)

Cariier lnternat10nel A G - trademark
owner; and Rlchemom |ntemauonai SA -
parent compariy of trademark owner

Addttional mférmat¥on

 

 

 

 

 

thQ '/'/11*\1‘1 Q alan co nv/i n 11 Px' nun‘?n r~i~inn=r%r\fni"T r?r 114 :T 1 m Q"\" ,Q/ cpm~ph 13 1'0:{~»:1%§/~>14,€'1\;: rm:':l

'1/‘¥{!1'7{11£

 

Case 3:19-cv-01247 Document 1-5 Filed 03/19/19 Page 1 of 13

EXhibit C:

 

Case 3:19-cv-01247 Document 1-5 Filed 03/19/19 Page 2 of 13

`\

\ l h
./‘~ '

OFPICIAL VSB ONbY ~- SBAULTS IN'PQRMATION -- OPFICIRL UBE ONLY

 

<Apz»aovan> soast - malum wear <Appnovsn> pass 1
maozos C/

mcmann sam zolsszoousosol » Pye.x= cass mem 21116490310000801 ¥‘LC{ ~
norman tamm ~
weaver nn vzoumon

nA'rz mm mrs mm lmra mrs
mem 1 Anass'r= / mms: annals/1310
vrox.moa mm '

msu- maz= nunez
mm mm sum hamm mm mms=
C!TIWBHIPz DOBI

smas'r masses ' _ m/sun's=
arm mm.mo mm m c:mz¥= us zIP; cons
wozm'ox mm cameron vzox.nron mms nw messrs

LOCAL US'B&

 

 

SUMMARY DATA

 

011 ames cooa= case 91

PRCJ'BC'Z‘ GBDRS: ,
PRI°R INPO: NDNH X DBR cum T'ECS NCIC QTH'BR

mca-unamech
nacmm'rzon mm a!=
mssrma omm='
sazzma omm: wm/s-cap oFFcR-c
supmvrsdn¢ mem-squ car oPPcR-c
Po)u' nmscma= J. ammann

TY'PB 09 INCIDBNT: 0 OTHBR / DISNVK\Y DATB¢ 021‘72016

mwéstQm_ mcrmezo l1.1\11¢:111\1§;1::>

lsusclszs m 4 lsvsclsssa(c) 121 muscsnz ,
1scm133 . 42 ' '

BGBR(!Y FAR?I¢IPATION

nrscovmna= air
munoz csx

(DNVBWUDA'DK

CONVKYANCB TYPB: 2 BXPRBSS ®NBIG}MBN?
ITINE!AR¥: DATB 02072016 TIMB FRGM |{K HONG KQN'G SAR
VIA
TNBGUND/QUTBO!WD: I MAIL SBARG'IBD:
HAIL DF|.'HNTION mgm APC/F?O mt
m DR SURPACB: A 'L‘YPE OF YA§KAGB: 0 m
OPFICIAL USE ONL¥ -- SB\G'|'S IN?ORMRTIQN -* OPFICIM.\ USB ONLY

Case 3:19-cv-01247 Document 1-5 Filed 03/19/19 Page 3 of 13

l \
\

OFFICIAL USB QNL ~¢ SBRCATS IN'FORMATION ~‘- OFFICIAL USE ONLY

<AP?ROVRD> SBACATS - INCIDBNT R.EPDR'I' <APPRDVBD> PAGB 2
TIN°°ZOB
IN€IDBNT NBR: 2016$$004460601 ' PP&F CABB HBRs 2015490810000801

VIOM'IOR m:
'§NPIC: IPR VIOLATION W

SBNDBR - BUBINBSS mt LD¥ JIA HAD
STRBEI`; BUA QIANG RCAD _ AFT/$UITB:
CI'L'Y: HOHG KGNG STATB: CN'I.'RY: 30 ZIP:

ADDRBSSBB - PERSON ms PBRBZ
' E'IRST NAHB~'!LGIAN ALBEH'Q \H.IDDLB NAM`B: '

l APT/SUITB:

    

 

crm mms pa umw vs zsz cons
sum mm `
amos son tamm ms 09 mm
sum german 10 o:c= prm~oona= f

mm mms/mem
annum nms/me
nnmucmzn: shrrz= nos mm zmAY:`
mem nm usm= ,
HN'IRY NU'§BKR: BNTRY TYPB:
Astams omcarc=
mxeAms omcan=
on sm xmcm‘:om
elmon Assocmm wm mem¢

mut PBNRLTY ASSBSSBD .00 m.!l§\m AMT »00
AMT CLCTD .00 DATB RBCBIPT# PRX“B’RY AMT

PLA€E 0? DIS®VBR¥: IDC: PONCB

PI.AC.B 0? SBIZURB: LOC: POH€B

1 DBSC OF SBIZE) Im= ASSOR'I‘BD TIFPANY & ®. JE'BLRY

com/cm 711')199000 " mg 139.00 un= m srr mm Fom=
conway op omsm= mc oommzy op mem m< commy op'nssrmr:om va

one vAL: o roa'vm.¢ non vw aa»zo

nm= `o.oo mean sm~r= sz mays s'm'n `ma mm csx

coucaaz.= 1 sac= suman m:FP ch unnsono ' '

T.R.S. CCDE: 830 INV LIST: N (DNCBAL CQMH/mBz

2 DB€C 09 SBIZ@ ITBM: ASSORTBD Q\RTIBR m`BLRY

com/cm 1111199000 mg as.oo mm ga ur mm mann
ooch op oma:m= mc conway op mcmn'r= zu< oommw op nssrmnrzma= PR
nec v;u.= o von van non vAL= 2940

nms o.oo beam mm sz Px-rYs a'xwr¢ as cusr`= csx

coucsm.= r sac= Bzmmm mma sr nrussooo

T,H.S. mB: 830 T.NV LIBT: N NNCRAL mm/G)B!

OY?ICIAL USE ONL\' -~ SBRQ\TS INFORMRTION -- CPFICIAL USE QNLY

Case 3:19-cv-Ol_247 Document 1-5 Filed 03/19/1/9 Page 4 of 13

`\

\

(

OFFICIAL USE QNLY -- SBACATS INFDRMATICN -~ OPPICINB USE CNLY

<RPPR°YED> SBRCATS - INCIDBNT RBPCRT <APPRGVEJ>~{ PAGB 4
WDOZOS
INCIDBNT NBR: 201652004460601 PF&P CASB NBR: 2016490810000801

VIDIA'IUR M:
’IUPIC: IPR W°MTICN

the appraisal was requested ca the Irnport mcmillan memory of the‘

merchandise is as follows

'rii.'f.any 5 co.
Bracelet with spring ’19 ea.
Braoeler. w/o spring 20 aa.

Bracelec with diamond and heart design 16 ea.

Bracele: with dimondp B en.
Barr.'mga 6 pai:s.

Rings ('l'~ahape) 32 ea.`
lungs woman mmbe:a) 19 aa.
Necklace 20 ea.

manion
Rings 33 ea.
Recklace 16 ea. `

Hichael Kors.

Pendan: with chain and setting '3 sa:a.
Bracele\: 2 ea. '

'NUB.

Fendant with chain and settings 5 sets

Harley Dav_idson.

Bracele\: 4 en.'

No-Brand'dewelry (Comingle) with packing material.
131:¢1¢:¢10(:v 28 ea. `

Ringa 26' ea.

Necklape 4 ea.

me items were m violation ne lauéclszs (e) and lsusc:.sasa(c).

therefor were

seized and mT co sPc for dispositlcn, this in ucmcurrance with SCBFC M. Ramos.

 

OFFICIA!.» USE ONL -- SHR@TS INFORMATION '~ OFPICIAL USE ONLY .

Case 3:19-cv-01247 Document 1-5 Filed 03/19/19 Page 5 of 13

QFFICIAL USE ONL¥ -- SBACATS IN'PORHATION -- OFPICIAL USE ONLY

d <APPRDVBD> BBACATS - I.NCIDBNT RBPQR,T <APPROVBD> P§GB 3
TIN00208
l mcfle ms 201552004450601 FP&.F CAS'B NBR: 2016450810000801

VIOH\WR N.RM'B:
TDPIC| IPR VIOLATION

3 DESC DP SBIZBD I'I'E‘i: ASSOR'I'ED MIG-lABL XORS JEWBLRY

GJWQ)x 711?199000 QTY: 5.00 UM! EA WT DB'I': FDIN:

G.)UNTRY OP GRIGINx HK CGUM"RY DF BXPORT: I-IK CO\!NTR¥ OF DBSTINATION: PR
DEC VAL: 0 POR VAL: DOM VAL: 150

Dm'¥: 0.00 m m'|': $Z PHYS SI'AT: HB CUST: CSI

WNCBAL: I BB€: BNTBRBD tl'AHIFP 9: 7117199000

T.E.S. QODB: 830 INV LIST: N ®NCBRL CC|MH/U)B:

4 DBSC OF SBIZBD lms WUS JHWELRY

com/cm 1111199000 am s.oo um an mem wm
conway op onzom= xx comm or worn mc economy oF ammons pa

osc vAx.¢ o ron ma nom vm.= 190 .

mmr= o.oo l_.an s'm'= sz ms sm'r: ns cash air ""
concm.= 1 ssc= mm mary s; 1111199000

.T.B.S. CUDB: 830 m LIST: N CONCEAL THE/ch

5 DBSC 09 SBI- ITB‘(! RARLBY- DAVDSON BRACBLBT

cma/cm vnnssooo am 4.00 ou= m m mm mm
comm op omam= mr comm-mv op man mc couan op lamm-nmu m
nsc \mx.; o ma vAL= ` non vam 140

ama o.oo mean swan sz wis s‘rA'r= ms cus'r= cs`z

concsAL= 1 sam mm mapp th 111'2199000

T.B.S. TDR: 830 IN\" LIST: N WR¢BAL WCDB:

6 UBSC DF SBIZKD ITBM: NO-BRA}UJ JBWERLY (CDMINGLB)& PACKING MRT

com/ml 7117199000 crm sa.oo um m w'r mm mm
oommw op annum mr comm ox»`mcpon'r= usc comm op nasrnumom pa
msc vAm o von v'AL= ~ non m= 2320

pm» a.oo wsm. sm'r= sz PHYs sm'r= as cosw= csx

comm z.sac. mm mapp ss 7117199000

T.B.S. GDDB: 830 D€V LIST: N CGNCBAL mm/CDB:

 

ma DB€LARE) W!)U'B: 0 FORBIGN VALUB: 0
DOMBBTIC VAI»UB: 14070 DUTY: 0.00
CIRU.!!BTAN*/RWKS:

on February 8. 2016 at FBP 988 DHL, one Rxpress Ma:ll Farcel # 6072689071
arriving fm Hcmg Koug, was opened and examined by PSB coe IPR impress
consignment Team. 'mc mail package was found co contain asserted jewelry. fha
mail declaration :eada, "Stainleaa scael Bracelet, mings. Ring. chelry aec
ana mckla=e-, eve merchandise was detained under nas sosmu 1203545. mg cna
jewelry were pieces fm brands such as Tittany a Co., Cartier, 'NUS, Hiclmel
Kors and Harley- bavidaon which are protected crademarks. mac merchandise was
determined co ha counterfeit due no value, gualir.y, packing and delivery
method. Total marie value for the merchahdise was estimated as 8140’10.00 and
QFFICIM¢ USE ONLY -- BBACATS INPCRMM‘ION -~ OF?ICIAL 1158 CNL¥

 

led 03/19/19~ Page 6 of 13

5Fi

,01247 Document 1-

1 9'_CV:

Case 3

 

..L
n
9
m
U
C
O

D

7

A_.

2

1

A_U.

V
C

19-

Case 3

 

led 03/19/19 Page 8 of 13

5Fi

_01247 Document 1-

19'CVj

Case 3

 

5 Filed 03 19/19 Page 9 of 1

1
..L
n
9
m
U
C
O
D
7
4.
2
1
O.

19-CV-

Case 3

 

 

led 03/19/19 Page 10 of 13

5Fi

01247 Document 1-

19-cv

Case 3

 

9/19 Page 11 of 13

5 Filed 03/1'

01247 Document 1-

19-CV-

Case 3

 

 

led 03/19/19 Page 12 of 13

5Fi

01247_ Document 1-

19-CV-

Case 3

§ .

...
y

 

5 Filed 03/19/19 7 Page 13 Of 13

cV-Q1247 Document»l-

:19-

Case 3

 

Case 3:19-cv-01247 Document 1-6 Filed 03/19/19 Page 1 of 2

EXhibit D:

 

Case 3:19-cv-01247 Document 1-6 Filed 03/19/19 Page 2 of 2

lmportSpeeialistAppraisal
CBF° Elierme Roman l Vlnlator Name: Lfn JFA HAD
Enuy No. ' 80510:
Datention Date:_ " ' FP&F No. 2316‘4308'10000301
seizure oate: w ‘ . "_'_""_'_'*

 

 
   

» MsaP` l .
Qly ~ mammal » D.uty R.erdza!ion PTo#

Tm,,me¢es. v ‘ $10.038`15` s150.71aos s 22,085.32 s 1,104.27
J\\IDXW/ 7 t .
@\ me:§_gprélsal~=wé_splé§e§'cne iqs"eén‘.li 611 via\xm?’emét
of.s'_lm`li§r.=.x`>r.~o ` `l"él'§';édu'cts

 

   

`~`. 138qu hylmpod-S§Ecia!ist Marfa`h'Sllva h " ` Dafe; 815!2016

 

CBP ~ FPF DFF|CE
.SEP 3 02016

/
PLS !NIT|AL: z L

 

 

 

 

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 1 of 12

EXhibit E:

 

Case 3:19-cv-101247 Document 1-7 Filed O3/19/19" Page 2 of 12

 

,a~`
3 Carr 165, Ste 3000, Cit.y Vicw Plz ll
Guaynaho', PR 00968-8071
s U.S. Customs and
~ Border Pmtection
MAR 29 ZUlii
?l]]_,ll__f_lr_c':’_§l_£l fillng 5“|Dl=___fli_53|3 ENF-A~FO:SI:AP:FP: MGC

CERTIFIED MAIL- RE~'I`URN SERVICE REQUESTED

Gian Alberto Perez

   

ne caseNumber 2016_4908~1000.08-01

Dear Mr. Perez:

'l`his is_ to officially notify you that U.S. Customs and Border Protection (CBP) seized the
property described below at Ponce`, Puerto Rico on Febru`ary 17, 201 6:

Aipproximately 139 assorted pieces of Tiffany & Co. jewelry
Approximotely 49 asserted pieces of Cartierjewelry
Appt'oximately 5 assorted pieces_of Mi_chacl Kors jewelry
Approximately 6 pieces of Tous jewelry

Approximately 4 Harley Davidson bracelets

°°¢0.

The appraised domestic value ol` the property is approximately $14,070.00.

 

v The property was seized and is subject to forfeiture under the provisions 'of Title 19~, United
States Code (U.S.C), Section (§) 1526(e) (19 U.S.C. § 1526(6)), which prohibits the importation
of merchandise bearing a counterfeit trademark that is both registered with the Patent and
Trademark Otiioe (PTO) and recorded with CBP. The property contains markings which are
substantially indistinguishable from and, therefore, bear a counterfeit design/word/rnark as
indicated below, CBP Regulations provide that any article imported into the United States
bearing a counterfeit trademark shall be seized and, in the absence`ofthc written consent ol` the
trademark owncr, forfeited for violation of the Cust‘om's laws. Listed below is a description of
the seized property, a description of the trademm'k.and the name and address of the trademark
OWl'lel`.

Description ofProperty: Assorted Tiifany & Co. jewelry

Domestic Valtie: $8,340.00

Description of Trademark: Word mark, T & Co.

Customs and Border Protection Recordation Number: TMK 05-00664
U. S. Patent & Trademark Office Registratiou N\.unber: 1669365

Tradcmark Representative Name:. Lawrcnce E. Apolzon, Bsq. ~
Trademark Representative Address: 866 United Nat'ions Plaza, New York, NY 10017

Pagc 1 of5 (A'rr o-B: nevn¢d N¢vcmb¢r 2014)

 

Case 3:19-CV-Ql247 Document 1-7 Filed 03/19/19_ Page 3 of 12

(\

»~\ y ~ P\

Description` of Property: Assorted Cartier jewelry

Domestic Value: $2,940.00

Description of'l`rademark: The mark consists of ajewelry item with a series of a
simulated heads of screws embedded around the outside perimeter. The matter shown by
the dotted lines is note part of the mark and serves only to show the position of the mark.
Customs and Border Protection Recordation Number: TMK 14-00950

U. S. Patent & Trademark Office Registration Number: 3776794

Trademark Representative Name: Lawrenee E. Apolzon, Esq.
'l'rademark Representative Address: 866 United Nations Plaza, New York, NY 10017

Description'ot'Property: Tous jewelry

Domestic Value: $180.00

Description of Trademark: Bear design

Custorns and Border Protection Recordation Number: TMK 07~01247

U. S. Patent & Traden_rark Office Registration Number: 2323330

Trademark Representative Name: David Sunshine '

Trademark Representative Address: 277 Park Avenue, New York, New York 10172

Description of Property: Harley Davidson bracelets `

Domestic Value: $l40.00 _

Description of Trademark: Word mark, Harley-Davidson Motor Cycles and design;
shield with the words “ Harley~Davidson Motor Cycles” superimposed.

Custorns and Border Protection Recordation Number: TMK 12~00875

U. S. Patent & Tradernark Office»Registration Number: 1660539

.Trademark Representative Name: Linda Heban

Trademark Representative Address: 315 W. l-luron St. Suite 400, Ann Arbor, Michigan
48103 ` ~

Furthermore, the property was seized and is subject to forfeiture under the provisions of Title 19,
_L_lnited States Code (U.S.C.), Section (§) 1595a(c)(2)(C) (19 U.S.C. § 1595a(c)(2)(C))» which
prohibits the importation of merchandise or packaging wherein copyright, trademark, or trade
name protections violations are involvedl In this case the merchandise is in violation of 18

U.S.C. § 2320 which prohibits the importation of merchandise bearing a counterfeit trademark
that is registered with the Patent and Trademark Oftice (PTO) but not recorded with CBP. The
property contains markings which are substantially indistinguishable from and, therefore, bear a ,
counterfeit design/word/mark as indicated below.' CBP Regnlations provide that any article
imported into the United States bearing a counterfeit trademark shall be seized and, in the

absence of the written consent of the trademark owner, forfeited for violation of the Customs

laws.

Page 2 0f6 . (A'l"l` 9'B: Revlsed Novcmher 2014)

 

Case 3:19-cv-t31247 Document 1-7 Filed 03/19/19 Page 4 of 12

F- 7 n

Listed below is a description of the seized property, va description of the trademark and the name
and address of the trademark owner.

Description of Property: Michael Kors assorted jewelry

Domestic Value: $150.00

Description of Trademark:Lets-2 MK Two letters or combinations of multiples of two
letters. v .

U. S. Patent & Trademark Office Registration Number: 3535310 .

Trademark Representative Name: Michael Kors, L.L.C Lirnited Liability Company

,Delaware g
Trademark Representative Address: 1 1 Wcst 42“‘ Street New York, New York 10036

Furtherrnore, the property described below was seized and is subject to forfeiture under the
provisions of'I'itle 19, Uni@ States Code, Section 1595a(c), for violation of Title 18, gnited
_Sta_te_§_§g_@. Section 2320, because there is reason to believe that the property was used to
facilitate the importation of I?R infringed merchandise; `

o Approximately 58 pieces of no brand jewelry

The facts available to CBP indicate that you might have an interest in the seized property. The
purpose of this letter is to advise you of the options available to you concerning this seizure. w
’ nant.doc nt -- “ ec ’on of Proceedin s" fo ’ e closed with 's letter You must
choose one of the options outlined below, indicate your choice on the “Election of Proceedings”
form,~ and return it and any other necessary documents to CBP within the allotted time frame.
Should you choose to abandon the property, you must still complete the “Election of
Proceedings” form and return it to CBP. ~

Your options are as follows:

l. PLtitj_oL ‘!ou may file a petition with this office within 30 days iiom the date of this letter
in accordance with 19 U.S.C. § 1618 and 19 C.F.R. §§ 171.1 and 171.2, seeking remission of
the forfeiture The petition does not need to be in any specific form, but it must describe the
property involved, identity the date and place ofthe seizure, include all the facts and
circumstances which you believe warrant relief from forfeiutre, and must include proof of
your interest in or claim to the property. Examples of proof of interest include, but are not
limited to a car title, loan agreement, or documentation of the source of funds. !fygu chong

v

‘s tio ou must check Bo 1 e“ ‘ono e s”form.

By completing Box 1 on the “Election of Proeeedings” form, you are requesting
administrative processing of your case by CBP. You are requesting that CBP refrain from
beginning forfeiture proceedings while your petition is pending or that CBP halt
administrative forfeiture proceedings if they have already commenced However, if CBP
has already referred the matter to the U.S. Attorney’s Office for the institution of judicial
forfeiture proceedings your petition will be forwarded to the U.S. Attorney for consideration

Page 3 Of 6 (ATT 9~B: Reviscd Novembcr 2014)

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 5 of 12

m y rs

if you are dissatisfied with the petition decision (initial petition or supplemental petition),
you will have an additional 60 days from the date of the initial petition decision, or 60 days
from the date of the supplemental petition decision, or such other time as specified by the
Fines, Penalties and Forfeitures Officer to file a claim to the property, along with the required
cost bond, requesting referral of the matter to the U.S. Attomey’s Office for judicial action.
lfyou do not act within these time hames, CBP may forfeit the property to the United States

as authorized by law.

At any point prior to the forfeiture of the property, you may request a referral to the U.S.
Attomey by filing a claim and cost bond. Please see section 4 of this letter jbr information
on how refile ,a claim and cost bond. lf you take such action alter filing a petition for relief,
your pending petition will be withdrawn from consideration

2. Offer in Comprornise: At any time prior to forfeiture, you may tile an offer in compromise
in accordance with 19 U.S.C. § 1617 and 19 C.F.R. §§ 161.5 and 171.31. The offer must _
specifically state that you are making it under the provisions of 19 U.S.C. § 1617. ll` you are
offering money in settlement of the case, you must include payment (bank drait,'cashier’s
check or certified check, drawn on a U.S. financial institution, and made payable to CBP) in
the amount of your offer. CBP may only consider the amount of your offer and will return

. the lirll offer if it is rejected This option may serve lo delay the case. !fyou ohog§g this
gptiog, you mp_s; checg Bog 2 on the “§!egtion of Proceedings” form.

if you chose to submit an offer in compromise and are dissatisfied with the offer decision,
you will have an additional 30 days from the date of the offer decision to tile a claim and
bond requesting a referral for judicial action. if you do not act within the additional 30 days,
the property may be forfeited to the United Statcs.

You may also request a referral_for judicial action at any point prior to the issuance of the
offer in compromise decision (Please Mectirm_¢£ of this letterjbr information on how to
file You may also request a referral for judicial action at any point prior to the issuance of the
offer a claim and cast bond.) If you take such action, your petition or offer will be
considered to have been withdrawn ~

If, upon receipt of your offer, the matter has already been referred to the U.S. Attorney for
the institution of judicial forfeiture proceedings your offer will be forwarded to tire United
States Attorney for consideration as an offer of settlement in the judicial case, as appropriate

3. w You may abandon the property or state that you have no claim or interest in it; l_i_'

h th‘ ‘ . id - V`LM“W _.¢ h {Ee.e“lcti 1 ofP riceel .;S .r.u The
Governmen_t may proceed with forfeiture proceedings or address claims from ther parties
consenting the property, without iiirther involving you.

       

Page4 of6 ' (A'rr 9.13: nevtsea nimmer 2014>

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 6 of 12

\

/"°\ r"°\

4. Court Aetionr You may request to have this matter referred to the U.S. Attorney for
institution of judicial forfeiture proceedings by notifying the office identified in this'letter, in
writing, that you do not intend to file a petition or offer in compromise with CBP or post the
value of the merchandise to obtain its release on payment (see below). ' l_flo_u_ch_tm_e_m`§

o ti n ou should ch k x 4 on the “E t‘on f din ”

If you chose.this option, you must submit to CBP (at the address provided at the end of this
letter) a claim and cost bond in the penal sum of$5,000 or 10 percent of the value ofthe
claimed property, whichever is less, but in no case shall the amount of the bond be less than

$250.00.

If you file the claim and bond, the case will be referred promptly to the appropriate U.S.
Attorney for the institution of judicial proceedings in Federal court to forfeit the seized
property in accordance with 19 U.S.C. § 1608 and 19 C.F.R. § 162.47. Yon may then file a
petition for relief with the Department of.iustice pursuant to Title 28, Code of Federal
Regulations, Part 9 (28 C.F.R. Pt. 9). Faihn'e to submit a bond with the claim will render the
request for judicial proceedings incomplete, and therefore, defective This means that the

1 case will NOT be referred to the appropriate U.S. Attorney.

If you wish the Govemment to seek judicial forfeiture proceedings but cannot alford to post
the bond, you should contact the Fines, Penalties & Forfeitures Officer or Asset Forfeiture
Officer of CBP (where applicable) so that CBP can make a_detennination of your financial
ability to pay the bond. lf a determination of inability to pay is made, the cost of the bond
may be waived in its entirety. The case will be referred promptly and you may then tile a '
petition for relief with the Department ofJustice pursuant to 28 C.F.R. Pt. 9.

Talte No Aetion: If you choose to 'do nothing, CBP may seek to forfeit the property. ln order to
obtain forfeiture, CBP must publish a notice of seizure and intent to forfeit for 30 consecutive
days, and after that time the Govemnrent acquires full title to the seized property. The first

' e wil b ed o or bon 0 d the date of this letter.

For property appraised in excess of $5,000, CBP will post notice of seizure and intent to
_ forfeith the internet at www.forfeim,gc_)v for 30 consecutive days.

. For property appraised at $5000 or less, CBP will post notice of seizure and intent to
forfeit in a conspicuous place accessible to the public at the customhouse or Border Patrol
sector office (where appropriate) nearest the place of seizure as well as on the internat at

M§Q§eimre,gov for 30 consecutive days.

Release on Paymentr lf the seized merchandise is not, by law, prohibited from entry into the
commerce of the United States, you may, within 30 days of this letter, submit an offer to pay the
hill appraised domestic value of the seized property accompanied by the full payment (bank
draR, cashier’s check or certified check, drawn on a U.S. financial institution, and made payable
tosglil;) or an irrevocable letter of credit in accordance with 19 U.S.C. § 1614 and 19 C.F.R. §
ll . . `

Page 5 of 6 am 9»8: acosta Novemva 2014)

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 7 of 12

,~\ m

lf CBP’~ accepts your offer to substitute release._of'the seized property on payment, the property
will be immediately rel'eased, and the payment ,or letter of credit will be substituted for the seized
property You may still submit a petition, offer in compromise, or tile n claim and cost bond

re uestin th tthe matter be referred to the U.S. Att me ’s OH'ce..and ou must check the

a ` ro' riate box on the -“Blection of'Proce'edin s~” form. The decision.letter on your offer will
provide you with the time frames for those options .

  

  

 

If, upon receipt of your offer, the matter has already been referred to the U.S. Attomey’s Office
for the~institution of judicial forfeiture proceedings your offer will be forwarded to the U.S.
Attomey for consideration

Holder of a Lien _or Security Intcrest: If you area holder of a lien or security interest and you
do not file a request for connection (option 4 above), you may avail yourself of any of the other
options listed. No relief will be granted to you until alter forfeiture, unless your petition, offer or
request is accompanied by an agreement to hold the United States, its officers and employees
harmless, and a release from the registered owner and/or person from whom the property was
seized.

No matter~wltich box you check on the enclosed “Election of Proceedings” form, you should
sign, date and return.the form, along with any _petition, offer in compromise, or request for
judicial forfeiture proceedings if those documents,are necessary to support the option you
choose. .{fyou did not receive thisfo)'m. please call the telephone nzl,))zber below.

Allaccom an in documents includin su orlin documents must be in the Enalishl

or accompanied by an English language.n:anslation and sgbmitted in duplicate

All correspondence should be addressed to U.S. Customs and Border Protection, U;S. Customs
and Border Protection,_Attn: Fines, Penalties;~and,liorfeit`ures Office, 48 CAR_R 165 STE 3000, -
City View Plaza II, iGuaynabo, PR~ 00968-.8071. Shoul'd further information be required, contact

anua€

   

Sincerely,

Paralegal‘Specialist `Marlisse_ Garcia.W lnqu`iri'es should reference th`e'_case number.
Ivelisse Maldonaclo »

Fines, Penalties, and F.orfeitures Officer

 
 

Enclosure: Election of Proceedings form

A FA-LSE STATEMENT OR CLAIM MAY SUBJECT A PERSON TO PROSECUTION
UNDER 18 U.S.C. §1001 AND/OR. 18 U.S.C. §1621, AND MAY BE PUNISI-IABLE BY A
~ F[NE AND‘IMPRISONMENT

Page 6 of'6 (A‘i'r e-e: screen remember 2014>

 

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 8 of 12

\

m m

v ELECTION OF PROCEED|NGS-NO_N~CAFRA FORM
NOTE: FLBASE RBAD THE LETTER NOT¥CE OF SElZURE AND lNFORMATlON FOR CLAIMA'NTS
BEFORB YOl_J FlLL OUT TH\S FORM. D
C_ _`!_U_ut~_ ;.\.\ :.'.'..,'. ' .`.'. .r . 4 . _

    

1 redeemed nor property in watch 1 have an wiener ins been seized by u.s§ canons an career manion resin
2036-4908-!0§!@! MGC. " _ -

Check ONLY ONE ofthe live following choices:

m 1. lREQUEST THAT CBP CONSlDER MY gET[[lOB ADMINISTRATIVELY BEFORE
FORFEITURE PROCEEDINGS ARE lNlTlATED. My petition is attached By making this request, l
understand that l am giving up my right to (1) immediately begin administrative forfeiture proceedings as provided
by 19 U.S.C. § 1607 and 19 C.F.R. § 162.45, or (2) have the case immediately referred to the U.S. Attomey for
court action, as provided by 19 U.S.C. § 1608 and 19 C.F.R. § 162.4?. if administrative forfeiture has begun, it will
be stopped until my petition ls considered However. 1 understand that ar any lime 1 can request in writtng, urat you
begin administrative forfeiture proceedings, and you will continue to consider my petition. 1 also understand that ar
.¢myrlme l can tile a claim and bond with CBP and CBl”s consideration of my petition will stop and the case will be

scotto the U.S. Attomey’s Office for court action.

El 2. t naoues'r mar car cousmmt Mv M_M)MOMS_§ AoMrNtsraa'rrvnr.v
BEFORE FORFEITURE PROCEEDINGS ARE lNlTIATED. My offer is attached By making this request, 1
understand that 1 am giving up my right to (i) immediately begin administrative forfeiture proceedings as provided
by 19 U.S.C. § 1607 and 19 C.F.R. § 162.45, or (2) have the case immediately referred to the U.S. Attonrey for
court acticn, as provided by 19 U.S.C. § 1608 and 19 C.F.R. § 162.47. if administrative forfeiture has begun, it will
he stopped until my offer is considered l-lowever, l understand that wher my ajar is under consideration l can
request1 in writing, that CBP begin administrative forfeiture proceedings and CBP will continue to consider my

_ of|er. 1 also understand that while my offer is under consideration 1 can tile a claim and cost bond with CBP and
CBF’s consideration ofmy offer will stop and the case will he sent route U.S. Attorney’s Office for court action

L__I 3. 1 AMTHE PROPERTY AND 1 REQUES’|‘ THA’|` CBP BEGlN ADM|N|STRATIVE
PROCEEDINGS TO FORFE|‘|` THE PROPERTY. Please immediately begin publication of the notice of
seizure and intent to forfeit. l abandon any claim or interest in the property.

El 4. l REQUEST THAT CBP SEND MY'CASE FCR COURT Mmg. Ploose immediately refer the ease
to the U.S. Artomey’s Ollice for the institution ol`judiclal forfeiture proceedings l am filing/will tile a claim and

bond with CBP.

L__] 5. 1 REQUEST THAT CBP BEGIN MMS_TMJ_!X§_LB_OQJ_E_D_M§ TO FORFEIT THE
PROFERTY. Please immediately begin publication ofthe notice of seizure and intent to forfeit the propeny, and
consider any petition or offer in compromise which l may timer tile. l understand that within thirty (30) days ofthe
first publication ofthe notice, l can request that CBP send the case to the U.S. Attorney*s Office for institution of
judicial forfeit\ue proceedings ' v

 

Name (Print) Date

Signature

(ATl` B~C: Revised Novemhcr 2014)

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 9 of 12
re ~ . r"
. - seem 165 sce 3000, ciq'view Plaza 11

Guaymbo.PR 00968-8071

       

.L‘_-.-f'_, U.S.Custom`s and
F'/ Border Protection

DCT 26 2016
ENF+FO:sJ:AP:FP: Mo_c

CERTIE`IED MAIL- RETURN SERVICE REQUESTED
'?lJthS §ED t lJD|JE UEIZL? 5335
Giae Albeli° inez

Morss
Re: Case Number 2016-4908~100008-01

Dear Mr. Perez:

This is to officially notify you that U.S. Customs and Border Proteci:ion (CBP) seized the
property described below at Ponce, Puerto Rico on February 17, 2016:

Approximately 139 assorted pieces of Tiffany & Co. jewelry
Approximately 49 assorted pieces of Cartier jewelry
Approximately 5 assorted pieces of MichaelKors jewelry
Approximately 6 pieces of Tous jewelry '
Approximetely 4 Harley Davidson bracelets

The appraised domestic value`of the property is approximately $14,070.00. ~

The property was seized and is subject to forfeiture under the provisions of Title 19, United
States Code (U.S.C), Section (§) 1526(e) (19 U.S.C. § 1526(¢)), which prohibits the importation
of merchandise bearing a counterfeit trademark that is both registered with the Patent a`nd ~
Trademark OHice (PTO.) and recorded with CBP. The property contains markings which are
substantially indistinguishable from and, therefore, bear a counterfeit design/word/mark as

‘ indicated below. CBP' Regulations provide that any article imported into the United States
bearing a counterfeit trademark shall be seized and, in the absence of the written consent `of the
trademark owner, forfeited for violation of the Customs laws.' Listed below is a description of
the seized property, a description of the trademark and the name and address of the trademark

OWIlel‘.

 

Description of Property: Assorted Tiffany & Co. jewelry

Domestic Value: .$8,340.00 '

Description of Trademark: Word mark, T & Co.

Customs and Border Protection Reoor<lai:ion Number: TMK 05~00664

U. S. Patent & Trademark OfEce Regisu'ation Number: 1669365

Trademark Representative Name: Lawrence E. Apolzon, Esq.

Trademark Representative Address: 866 United Nations Plaza, New York, NY 10017

Pege 1 of 5 ' (A'r'r_9-B:Reytsed remember 2014)

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 10 of 12

`\

f n ~ c

Listed below is a description of the seized property, a description of the trademark and the name
and address of the trademark owner. '

Description of Property: Michael Kors assorted jewelry

‘ Domestic Value: $150.00 ,
Description of Trademark:Lets-Z MK Two letters or combinations of multiples of two
letters.

U. S. Patent & Trademark Office Registration Number: 353 53 1 0
Trademark Representative Name: Michael Kors, L.L.C Limited Liability Company

Delaware
` Trademark Representative Address: ll West 42nd Street New _York, New York 10036

Fmthennore, the property described below was seized and is_ subject to forfeiture under the
provisions of Title 19, United States Code Section 1595a(c), for violation of Title 18, United
States Code Section 2320, because there is reason to believe that the property was used to
facilitate the importation of [PR infringed merchandise: `

 

 

 

`¢ Approximately 58 pieces of no brand jewelry

The facts available to CBP indicate that you might have an interest in the seized property. The
purpose of this letter is to advise you of the options available to you concerning/this seizure. A_n
important document '- an “Election of Proceedings” form is enclosed with this letter. You must -
choose one of the options outlined below, indicate your choice on the “Election ofProceedings”
form, and return it and any other necessary documents to CBP within the allotted time ;&ame.
Should you choose to abandon the property, you must still complete the “Election of ' ‘
Proceedings” form and return it to CBP. `

l

‘ Your options are as follows:

l. getition`: You may file a petition with this office within 30 days h‘om the date of this letter
in accordance with 19 U.S.C. §-1618 and 19 C.`F.R. §§ 171 .1 and 171.2, seeking remission of
. the forfeiture The petition does not need to be in any specific form, b_ut it must describe the
property involved, identify the date and place of the seizure, include all the facts and
circumstances which you believe warrant relief from forfeiture, and must include proof of
your interest in or claim to the property. Examples of proof of interest include, but are not
limited to a car title, loan agreement or documentation of the source offimds. Ifyou choose '

this option, you must check §ox 1 on the ‘_‘Election o_t;` E_r_oceedings” _;£orm.

By completing B_ox 1 on the “Election ofProceedings” form, you are requesting
administrative processing of your case by CBP. You are requesting that CBP refrain nom
beginning forfeiture proceedings while your petition is pending or that CBP halt
administrative forfeiture proceedings, if they have already commenced .However, if CBP
has already referred the matter to the U.S. Attorney’s Office for the institution of judicial
forfeiture proceedings, your petition will be forwarded to the U.S. Attorney for consideration.-

Page 3 Of 6 \ _ (ATI' 9-Bz Revised November 2014)

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 11 of 12
f- (".

4.. Court Action: Y`ou may request to have this matter referred to the U.S. Attorney for
institution of judicial forfeiture proceedings by notifying the ofEce identified in this letter, in
writing, that you do not intend to file a petition or offer in compromise with CBP or post the
value of the merchandise to obtain its release on payment (see below). If you choose this

option you should check Box 4 on the “Electiog of Proceedings” form.

If you chose this option, you must submit to,CBP (at the address provided at the end of this
letter)_ § claim and cost bond in the penal sum _of $5,000 or 10 percent of the value_of the
claimed property, whichever is less, but in no case shall the amount of the bond be less than

$250.00.

If you file the claim and bond, the case will be referred promptly to the appropriate U.S.
Attorney for the institution of judicial proceedings in Federal court to forfeit the seized
property in accordance with 19 U.S.C. § 1608 and 19 C.F.R. § 162.47. You may then tile a
petition for relief with the Department of Justice pursuant to Title 28, Code of Federal
Regulations, Part 9 (28 C.F.R. Pt. 9). Failure to submit a bond with the claim will render the
request for judicial proceedings incomplete, and therefore, defective. 'Ihis means that the

case will NOT be referred to the appropriate U.S. Attorney.

If you wish the `Go,vernrnent to seek judicial forfeiture proceedings but cannot aH`ord to post
the bond, you should contact the Fines, Penalties & Forfeitures OB`icer or Asset Forfeiture
Oflicer of CBP (where applicable) so that CBP can make a determination of your financial
ability to pay the bond. Ifa determination of inability to pay is made, the cost ofthe bond
may be waived in its entirety. The case will be referred promptly and you may then tile a
petition for relief with the Department of Justice pursuant to 28 'C.F.R. Pt. '9.

Take No Action: If you choose to do nothing, CBP may seek to forfeit the property. In order to
obtain forfeiture, CB_P must publish a notice of seizure and intent to forfeit for 30 consecutive
days, and after that time the Govemment acquires full title to the seized property. The Brst

notice will be posted on or~ about 30 days tom _t_he date of this letter.

For property appraised in excess of $5,000, CBP will post notice of seizure and intent to
forfeit on the internet at www.forfeit_ur§.gov for 30 consecutive days.

For property appraised at $500.0 or less, CBP will post notice of seizure and intent to
forfeit in a conspicuous place aceessible.to the public at the custothuse or Border Patrol
sector oiiice (where appropriate) nearest the place of seizure as well as on the internet at

www.forfeiture.gov for 30 consecutive days.

Release on Payment: Ifthe seized merchandise is not, by law, prohibited nom entry into the
commerce of the United States, you may, within 30 days of this letter, submit an offer to pay the v

full appraised domestic value of the seized property accompanied by the full payment (bank
dratt, cashier’s check _or certified check, drawn on a U.S. financial institution, and made payable
to CBP) or an irrevocable letter of credit in accordance with 19 U.S.C. § 1614 and 19 C.F.K §

162.44.

Page 5 of 6 (Arr 9'-13: nwin November 2014)

 

Case 3:19-cv-01247 Document 1-7 Filed 03/19/19 Page 12 of 12

'\

/"j . dr

All correspondence should be addressed to U.Si Customs and Border Protection, U.S. Customs
and Border Protection, Attn: Fines, Penalties and Forfeitures Office, 48 CARR 165 STE 3000,
City View Plaza II, Guaynabo, PR 00968-8071. Should further information be required, contact

Paralegal Specialist Marlisse Garciawlnquiries should reference the case number.

MWM

Ivelisse Maldonado
_ Fines,'Penalties, and Forfeitures Officer

Sincerely,

Enclosure: Election of Proceedings form

A FALSE STATEWNT OR CLAIM MAY SUBJECT A PERSON TO PROSECU'I`ION
UNDER 18 U. S C. §1001 AND/OR 18 U.S.C. §1621,AND MAY BE PUNISHABLE BY A
FINE AND MHSONWNT

/
(ATI` 9-B: Revised November 2014)

Page 7 of6

 

Case 3:19-cv-01247 Document 1-8 Filed 03/19/19 Page 1 of 2

Exhibit F:

 

Case 3:19-cv-01247 Document 1-8 Filed 03/19/19 Page 2 of 2

U.S. DEPARTMENT OF HOMELAND SECURITY
U.S. CUSTOMS AND BORDER PROTECTION
DECLARATION 0F ADMIN!STRATIVE FORFEITURE
(Property Valued at more than SS,000)

case Number. 20164903100001101 "
Notice of Seizure and lntent to Forfeit was published at www.forfelture.gov as required by law on the following dates: 3/3/2017 to 4/1/2017
ln accordance with the provisions of Title 19, United States Code, Sections 1607 and 1609 (19 Ll. S.C. §§ 16071609) and Title 19, Code of Federal

 

_ Forfeiture Date:

Regulatlons, Section 162. 45 (19 C F.R. § 162.45), the following described property is declared forfeited for violation(s) as listed below.

; 20164soa1noooao1ou1oouo~ seized on _201 1 A¢th `po or Ponca, 11 ssoaren 111=1=A11Y a co..rEwatav;; 1;311; visqu accrue Forvzotaion one u.s. c. 1526(5) '
:'21116490111110110110111020000, seized on 2111 0211 Ac pa or Pouca, P , ssoa'r_ao cARnER JEwELaY; , 1; ax,' 4warren ar eé§ao; ser dawson »119 u. s. c 1526(5)

w 2015490s1ncnosoioo:ooow seized on 2111§0211 A\ ina purity 11ch5 FR, AssoRTEe uchAEL none .)EWELR- ;1; nx; varnea ar 315`11; 1=0: mention of 19 u.s.c.1szs11=.)
:'201s4wo1coscscroneocno satst ca 201611211 A1 1119 pan er PoNcE, P11; _rous .1EwELR’Y;- , 1. Bx; valued arsmo; 1_-'o_r mason 91 1a u.s.c.1szs1a1

l 20184808100008010050000; Seized On 20180217 A¢ihe port of PDNf:E, PR; HARLEY- DAV`|DSON BRACELEI';‘ , 1, BX; Va!ued at 5140; Fol' Vlolatim'| 0f18 U.S.C.152€(E)

zo1ueoa1ooooao1onsaouo seized o 20150211 At the pan of Pon E, Pn; No.nRANn - Y icoumel.aya mcinnis alan , 1; ax; varner ar szszo; For manson or 1a u. s.c
, tsssaqc); 1a u. s.c. 2320

IVEUSSE MALDONA"M
Finea. Penalties & Fo eitures er.'

  
  

  

 

    

 

 

 

APR 1 9 tv\l/

 

Page; 1

 

 

Case 3:19-cv-01247 Document 1-9 Filed 03/19/19 Page 1 of 2

EXhibit G:

 

 

Case 3:19-cv-01247 . Document 1-9 Filed 03/19/19 Page 2 of 2

_ uw§w§mz.~. nw ~..~§ umnum§ _ n»mw §§ dow
_ =.u. 830~$ BG wo»umw m§.m§z * uc§$=wug§m$
_

woman gov 35 §
Amcm § §. §

§§ 2a w§..$. on
SEBE.E § §§
88 v§ 3a

 

§nr.a~oz § zo.

nw can »3? 5 cwa »m»u
anrww§d §u.zm~§uo
§ . ., ,. .;1.,

  

§ oo.`au

 

n
_
_
_ _
_ _
_ _
_ _
_ _
_ _
_ _
_ _
_ _
_ . _
_ um§zu um =§< §§ 3a §§ 2.. H.m=..dwb? §Q _
_ vm§E.HE Emmmm,§ unv._x.zwa <o= won §o§.§oz ov §§ on _
_ §Eoz. nw §§ on Szu. E mw~ §§ mEbE _
_ oz wwm=§»< S. »E.... Fm §§ 35 grown §§B.S= §§ §§ ~
_ §§ E§Hmw. § 323 sam H§wu 535 §§..SS\SZE-S. _
_ v =S.~ow am mE§`§m mg .8 § §§ evanme oz nanm=. nm. »Sm *
_. wam§ §o§§am =EE H§ HE §§ Do§_s.w §§ §§ SEB.§_
_ 3 § §§ oz §r $. »=S. > md~»v.:. wm §m§ Saww GESHES_
_ §an §§ 3a v § wwz>§.< »§d§. ._BE § 53 uu.§. smme _
_ §F=n§¢ nw od.w§~mw. on iam § B§.m §w §».__.>So= ow z.ww@»§»mw
_ § § op vanan ES._§SS=. §§ sess v §§ §Er ..=._w §
_E§Eo=d$z§m§§m§n§umm§§§§ §§ E..B.§
_ aszzm. .
_ 315 w§$ <SS.~S=
_
_
_
_
_
*
_
_

 

 

§§ _ wa.§ §"
G¢mn»m»m@ . _
_ §§
nHBHB.Ho= B.. 529 _ §§ z§.aw_.." _ 2899 _ gunn

_ _ _
_=>=w 33 §§ o_. manage oz wazu

_

_

_

_

_

_

_

§ nw §Bz Eo§.~.wu _ 55 § _
_

_

_

_

_

v

_ _
_

_

_§dzd§wov§ozmczu . _m§zo.

_ . ` _

_ ad <QQ § § gm §_.SHHZQ §§nwm_ gc §§ §,WHBS.. 3 0§~
_ ad 55 §§ §Hoz. ¢g_» M§Hoz mch.B §§ § § manos § wm _
_ m§uwu dow adm hug .<H°HB.~.HGZ. §§ § wago.= dm d § on B~ _
_ § 355 § Hz addsng v duE~NmWNu .._.6 gm §HHOE am §§ _
_ >zu warsaw §Smnd.noz. § §§ id § mug gomwa dan dm hmw \ arm DNIH_

 

_ § gm §§ =§z u§wb HD M>Hd oh > mandoz don Eww Hm mg
_ tug adm woman OEDNW SH§HZ 55 BHBE § FH$M¢.~ §§ >QHHDZ ig

 

_ §§ wn<>m . ~ 35 26an _ H_.\u.`\uo»._
E _ _

u‘wanaoxd puc §ssaao.xd s‘£nuaf»’e requo ne mgm 51de ups gsmu noA
o am no,{ qo!qm uo Kqua§'n am_xo mmpaon am Japu'n sunge§gqo m su{§;x

mo£ un wage ou seq mould pxeog .\}n§?:»H/lmmspnqmo flanagan aq_L :a|ou am;¢\_',,

'Su!xuoumxo

'(va€-v£L-sss) mva-Daa~ass-I neb ‘ucp¢mo:a

11ng not 31

&oua$e q:ma am puu sap!Ag:m zuauxoo.\o_;u:> ,{aua$a

lw°!§au or mm stprlqwo wwa=>w;ua Mmlv§éu wm 899me mims 914.!....

soplog pu~e surman 'S'ggo suogao zuzma:uo;ua am no mammoa 01

magan news 01 ssaua,\gs_uodsu s‘
mmpa_; mqu smugan gems lung szuzunnoo mem m peqsg|qmm mm spmoq swux;ag

Case 3:19-cv-01247 Document 1-10 Filed 03/19/19 Page 1 of 4

EXhibit H:

 

Case 3:19-cv-01247 Document 1-10 Filed 03/19/19 Page 2 of 4

U.S° Cusmm§ and
Bordet:‘ Pmt@€t'i@n .
US CBP / FP&F OFFICE M 6 6

#48 CARR 165 STE 30()()08

CITY VIEW PLAZA II
GUAYNABO PR ()0968

 

This Bill is a notice of debt currently owed 10 U.S. Customs and Border Protcction (CBP).

 

    

 

 

 

 

 

t 1 1 sr 0.470 Pt '1~1 *** > Imporler Number:
BILL TOZ PEREZ¢IVIERCADf), GILBERTO
_ _` ». _._ z ` '~" Bill Number: FP80310893
§§ <'-~'~ t 4 ;)0783
' ‘ Bill DalC: ()2/()3/2()18
llll"u|lldl|n|lmh|\lull|\Illhl\hm|ll|l|l|lnlllh|llll Pon OfSCerC@/Charg@; 49()9
For Bill Inquirics Pleasc Contact the CBP Port Office at (787) 729~6915.
l Transaclion Date l Rcfercnce Name !Traxlsa¢lion Idcnt,if`xcationl Tvpc of Charge l ' Amount j
02/17/2016 FPF CASE 201849()93()()0()501 PENALTY 150713.05

APPROPRIATE ACTION WAS NOT TAKEN ON THE ASSESSED CLAIM.
THE CLAIM IS DUE AND PAYABLE WITHIN TEN (l()) DAYS FROM
THE DA'IE OF THIS DEMAND.

VIOLATOR: PEREZ-MERCADO. GILBERTO
VIOLATION(S): OTHERPEN 19USC1526(F)
UVIOLATION DATE; 02-17-2() 16

 

 

 

FIRST NOTICE _
Pay Full Amount Due upon Recelpt: 150713.05

PAYER'S COPY CBP F`ORM 6084SC (()3/]2)

 

Enclosc this portion with remittance

Bill Date: 02/03/2018

Bill TO: PEREZ'MBRCADO, GILBERTO
HC 06 BOX14811

COROZAL PR 00783
Bill Number: FPS()310893
Transaction Identit"lcation: 201849093()()00501 §§ Cg;l)R/I:I;§FS?§:OC(§)GS
FIRST NOTICE a ClTY vIEW PLAZA 11 GUAYNABO PR 00963
sign Amount Duc: 13()713.()5 '

ij Amou*nt Enclosed:

 

PLEASE ADVISE OF ANY ADDRESS CHANGE CBP FORI\/I 6()845€ (()3/12)

 

Case 3:19-cv-01247 Document 1-10 Filed 03/19/19 Page 3 of 4

U¢S° Custome and

 

#48 CARR 165 STE 300008
CITY VIEW PLAZA 11
GUAYNABO PR 00968

Boi“dei“ Pmtectioii ‘ :
US CBP / FP&F OFFICE

This Bill is a notice of debt cunently oweti to U.S. Customs and Border Protection (CBP).

 

1 ISP 0.470 Pl Tl ***
BILL '1`0; PEREz-NLMDRQ, GILBERTO

 

 

ll-|'1|1"'|*ml'\‘'l''||ll'|''l_||l'1“'lli'|'n""'|m'l'l'n

For Bill Inquiries Please Contact the CBP Port Office at (787) 729~6915.

 

 

lmporter Number:
Bill Number: . FP80310893
Bi11 Date: 02/17/2018

Port of Service/Charge: 4909

 

 

l Transaction Date l Reference Name ITransziction Identiflcation[

Type of Charge 1 Amount l

 

02/17/2016 FPF CASE 2018490930000501

THIS CLAIM 18 DELINQUENT. IF NOT SATISFLED
Il\/IMEDIATELY, SANCTIONS MAY BE PROPOSED AND THE CLAJM
REFERRED FOR LEGAL ACTION.

VIOLATOR: PEREZ~MERCADO, GILBERTO
VIOLATION(S)Z OTHERPEN 19USC1526(F)
UVIOLATION DATEI 02-17-20 16

 

PENALTY 150713.05

 

 

SECOND NOTICE ISSUED:

Pay Full Amount Due upon Receipt: 150713.05

PAYER‘S COPY

CBP FORM 6084SC (03/12)

 

Enclose this portion with remittance

Bill Date: 02/17/2018

Bin To; PEREz-MERCADO, GILBERTO
Hc 06 Box14311

COROZAL PR 00783
Bill Number: FP80310893
Transaction ldentific-ation: 2018490930000501
SECOND NOTICE ISSUED:
;.-;;y~~= Amount Due: 150713.05
C,‘@é(_j_ Amount Enclosed:

 

PLEASE ADVISE OF ANY ADDRESS CHANGE

US CBP / FP&F OFFICE
#48 CARR 165 STE 300()08
CITY VIEW PLAZA H GUAYNABO PR 00968

CBP FORM 6084SC (03/12)

 

Case 3:19-cv-01247 Document 1-10 Filed 03/19/19 Page 4 of 4

U.So Cnstoin§ and

Border Protect:ion

US CBP /FP&F OFFICE M ' a
#48 cARR 165 STE 300003 6

CiTY viEw PLAZA n

GUAYNABO PR 00968

 

This Bill is a notice of debt currently owed to U.S. Customs'and Border Protcction (CBP).

 

    

 

 

 

 

 

1 1 SP 0.470 P1 Ti *** Importer Number:
BILL TOI PEREL~ v_RC‘:ADO, GILBERTO

v \. " § j. .. _ .: , Bill Number: FP80310893

§§ - , PR 00783

»_..'£:.¢:' Bill Dat€:l 03/03/2018

lt"'|'"'\'lll'\‘|1"|1‘|uh''1'"l'*|'l"l'ulllI"|‘l"ll*|ll Porl OfS€r\dce/Charg@r 4909
For Bill Inquiries Plcase Contact the CBP Port Office at (787) 729~6915_
| Tmnsaction Date l Reference Name ITransaction Identificationl Tvpe of Chargo l Amount l

 

02/17/2016 FPF CASE 201849093()()()()5()1 v PENALTY 150713`()5

FINAL DEMAND ~ DELINQUENT ACCOUNT. CLAIM WlLL BE
REFERRED FOR SANCTIONS AND LEGAL ACTION TEN ( I()) DAYS
FROM THE DATE OF THIS DEMAND.

VIOLATORI PEREZ-MERCADO, GlLBERTO
VIOLATION(S)Z OTHERPEN 19USC1526(F)
UVIOLATION DATE: 02~17-2() 16

 

 

 

THIRD NOTICE ISSUED; .
Pay Full Amount Due upon Receipt: 150713.05

PAYER‘S COPY CBP FORM 60848€ (03/12)

 

Enclose this portion with remittance

Bill Datef ()3/()3/2018

Bill To: PEREZ-MERCADO, GILBERTO
HC 06 BOX14811

   

COROZAL PR ()()783
B'll N t ; FP80`10893 '
l ““.`b°r . . . _ 3 , _ ns CBP /FP&F oFFICE
Transactlon ldentificatlon. 201349093000()301 #48 CARR 165 STE 300008
THIRD NOTlCE lSSUEDf _ CITY leW PLAZA n GUAYNABO PR 00963
;`~'L=§~';§ Amount Duc: 150713.()5
Fs$': Amount Encloscd:

 

PLEASE ADVISE OF ANY ADDRESS CHANGE CBP FORM 6()84SC (03/12)

 

Case 3:19-cv-01247 Document 1-11 Filed 03/19/19 Page 1 of 6

EXhibit I:

 

Case 3:19-cvj01247 Document 1-11 Filed 03/19/19 Page 2 of 6

\ ` . \

48 Carr 165, Ste. 3000
City View Plaza ll
Guaynabo, PR 00968-807|

U.S. Customs and
Border Protect:ion

 

PR 2018-00550 KIT
October 19, 2018

Gilberto Perez Mercado
`~WOM%

Re: Notice of Penalty Incurred and Demand for Pnyment in the Amount of 3150,713.05 ~
(FP&F Case No. 2018-4909-300005~01)

 

Dear Mr. Perez-Mercado:

On November 17, 2017, U.S. Custorns and Border Protection (CBP) sent to you Customs Form
5955A, “Notice of Penalty or Liquidated Damages lncurrcd and Demand for Payment,”
- indicating that a monetary penalty had been assessed against you in the amount of
$150,713.05.00. The penalty was issuch pursuant to Section 1526(f) of Title 19, United States
Code (U.S.C.), as you imported counterfeit products for commercial purposes In addition to the
penalty notice, three additional bills were sent to you on February 3, 2018, Februar-y l7, 2018,

and March 3, 2018, requesting payment ofthe penalty.

According to CBP records, on,February 17, 2016, you imported 139 counterfeit assorted pieces
of Tiffany & Co. jewelry, 49 counterfeit assorted pieces of Cartier jewelry, five counterfeit
assorted pieces of Michael Kors jewelry, six counterfeit pieces of Tous jewelry, and four
counterfeit Harley Davidson bracelets. Pursuant to 19 U.S.C. § 1526(e), CBP shall seize and
forfeit imported merchandise that bears a counterfeit trademark that is both registered with the
Patent Trade Oliice (PTO) and recorded with CBP. Based on this legal authority, on April 19,
2017, CBP administratively forfeited the counterfeit goods. Subsequently, on November 17,
2017, the above-described penalty was assessed against you. To date, CBP has not received a

payment for the penalty amount

Within 30 days of your receipt of this letter, please contact the attorney listed below to discuss
the status oi` this casc. You have the option to make full payment of the penalty; however, you
may also make a supplemental petition if certain requirements are met. 'l` he attorney can discuss
these requirements with you or your legal representative when you contact him.

If we do not receive n response within 30'days, we will ask that the United
States Attorncy file a complaint against you, in your personal capacity, in
U.S. District Court, District of Puert¥o Rico, for collection of the full amount

of the penalty ($150,713.05).

 

 

Case 3:19-0\/;-01247 Document 1-11 Filed 03/19/19 PageSof€
t ‘ f

We would appreciate your cooperation to avoid litigation For your reference, we have enclosed
copies of the initial Notice of l’enalty that was sent to you.

Should you, or your legal representative, have any questions regarding this mattcr, please contact
me (Senior Attorney - Kiry Isaac 'l`ous ':_.' ' _`, :' " .f`}' ' All correspondence with regard
to this matter should bc sent to me as well. We strongly encourage you to either pay the
penalty in its entirety or contact me within 30 days to avoid litigation. Please note that any
payment that you elect to submit must bc made by certified check or money order, payable
to “U.S. Customs and Border Protection.”

 
    

. Sincerely,

   
  

Kiry Isaac Tous
Senior Attorney

Enclosures

 

Case 3:_19-cv501247 Document 1-11 Filed 03/1919 Page 4 of 6
l ~ 1

48 em tes, sra 3000
CityView Plaza 11
Guaynabo. PR 00968-8071

U.S. Customs and
Border Protection

 

PR 2018-00550 KIT

Decentber 7, 2018

 

Re: Notice of Penalty Incurred and Demand for Payment in the Amount of $150,713.05
(FP&F Case No. 2018-4909-300005-01)

FINAL NOTICE

 

Dear Mr. Perez-Mercado:

On Novembcr 17, 2017, U.S. Customs and Border Protection (CBP) sent to you Custorns Eorm
5955A. “Notice of Penalty or Liquidated Damages Ineurred and Demand for Payment,"
indicating that a monetary penalty had been assessed against you in the amount of
$150,713.05.00. The penalty was issued pursuant to Section 1526(t) of Title 19, United States
Code (U.S.C.), as you imported counterfeit products for commercial purposes ln addition to the
penalty notice, three additional bills were sent to you on February 3, 2018, Fehruary 17, 2018,

and March 3, 2018, requesting payment of the penalty.

According to CBP records, on February 17, 2016, you imported 139 counterfeit assorted pieces

ot` Tiffany & Co. jewelry, 49 counterfeit assorted pieces of Cartier jewelry, live counterfeit
assorted pieces of Michael Kors jewelry, six counterfeit pieces ot" Tous jewelry, and four
counterfeit Harley Daviclson hracelets. Pursuant to 19 U.S.C. § 1526(e), CBP shall seize and
forfeit imported merchandise that bears a counterfeit trademark that is both registered with the
Patent 'l`rade Office (PTO) and recorded with CBP. Based on this legal authority, on April 19,
`_2017, CBP administratively forfeited the counterfeit goods Subsequently, on November 17,
2017, the above-described penalty was assessed against you. To date, CBP has not received a
payment for the penalty anrount. Furtherrnore, on or about October 22, 2018, our ollice sent to

you a demand letter.

Please be advised that pursuant to 19 U.S.C. § 1618, you may submit an offer to mitigate this
penalty for another amount. ' Il" you are interested in further mitigating the penalty o:t`
$150,713.50, you must submit your written offer to our office within 15 days of` your receipt ot`
this letter, The Agency, upon receipt of your offer, will review it and make a determination

if we do not hear from you within the allotted period previously mentioned, we will request that
the United States Attorney tile a complaint against you, in your personal capacity, in U.S.

 

/"` ' /"
Case 3:19-0\/;-_01247 Document 1-11 Filed 03/19./19 Page 5 of 6

1

District Court, District of Pucrto Rico, l`or collection of the full original amount of the penalty
($150 713 501

Should you, or your legal representative, have any question regarding this matter please contact
me (Senior Attorney- Kiry lsaae Tous) "" ’ »'~’.l' All correspondence with regard
to this matter should be sent to me as well"" We strongly encourage you to either pay the
penalty' m its entirety or contact me within 15 days to avoid litigation Please note that any
payment that you elect to submit must be made by certified check or rnoney order, payable

to “U. S. Customs and Border Protection.”

  
    

Sincerely,

//*1<</` \
maytag :"

Senior Attorney
Enclosures

Case 3:19-0\/- 01247 Document 1-11 Filed 03/19/19 Page 6 of 6

 
 

_ .sENnER 7 01111=1_5

l Gomplete `rtems'l, 2, and 3.
l Print your name and address on the reverse
so that we can return the card to you.

l Attach this cand to the back of the.mailpiece,
or on the front lf space permits

 
    

MQZ:l/u…m

B. Fleceived by (Pn'nled Name) C Date of Sse
t33/1'1/9:

 

 

 

- 1. Articla Addressed tc>:

mt al //%L

 

|lllll|lllllll|lll|lll |lllllllll|l |ll ll|llllll

9590 9402 3874 8060_ 0573 74

D. ls delivery address dlfférant from item 1? l:l Yes
lf YES, enter delivery address below:_ [] No

 

 

 

 

21 Article Number`(fransfer'frdm service labe/)
?[_l]l§ Dl=ill] UDUE §§ElE LlE“l§
95 Fqnn 38'l1, July 2_0,_15 9§N 75§0- 02-1100-9053

 

n Pnor_uy Mau mm

3. Servl¢e Type
D Adulf Slgnaw`w 1:1 negiaered Manw
121 Adult Slgna‘b.zre Restrlcled Derrvery El Regls'tered Mail aastrl¢
03 Cedil'led Mail®
U Gerllnad _Mall Hestzicted Dellvery § Hetum Receipt for
' 1;1 career on battery M_er'¢handlsfe
Cl Coi|ecton Del]very Restn`cted Delivery 13 Sl9"aWFB CODHU'HBHOI
m 1._...;; u_-¢ : L'.l Slgn§dure Confu_matior

lcled Dellvary ' Fle$`lrlcled Deli\)ery

Domestlc Return Elecel|

 

 
 

SENDEB: COrl/lPLE?'E THIS SECTION

§ l Gomplet_e iterns 1,2;3!.1¢| 3,
l Print yl`)_ur name` and address 'on"che reverse
so that we can return the card to you.
` l Attach this card to the baok of the mailplece,
or on tha front if space permits

 

  

 

 
  

  

 

r¢§f/L,é':ow°?$`/

 

1. Artiole Addressed to:

511/brg aaa /é/WL

~i`r,:.`, .

 
 

lll|llllll||l llll|||ll |llll|lll l|l lllllll || ll|

9590 9402 3874'8060 0573 98

D. ls dellve'ry addre`ss different from ltem 17 13 Yes
lf YES, ante dell \dd S BIDW'

    

 

 

 

 

2. Artlcle qunb_er:(l‘ " `sfér fm[n serv!ce_ labs-0

?u15 ah§n nunn aura 6395

.1.;»‘

 

3~. Servlce Type ~ 1:1 Priomy Man Expmss®
El ‘Adult Slgnature |I| Reglstared M`aJlN

l] Adult Slgnah)m Flashlr:ted Dallvar_y R lsiered Mall Haslri(
stemmed Man® ne ay

|Il Cer!illed Mall Heslricted Dalivary RRl;lur'nan Hecelpt for

El Co|lect on Dslivery
1:1 career on nervéry newman Denvery 13 Slgndtur: Conflrma¢lor
*"‘ '~~ ~“' ll“llg; [Zl Slgnalure Conflnnatlor

llFlestrlctedDallvery 2`1;§ ~‘Flestricled Dellvery

 

 

 

lilanech Retum Rgc;l]

 

